Exhibit 10.1

 

Property Management Agreement

 

for

 

Bay Pointe Apartments

 

Jacksonville, Florida

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article 1.  Retention of Manager; General Definitions

3

1.1

Retention of Manager

3

1.2

General Definitions

3

 

 

 

Article 2.  Manager’s Responsibilities

6

2.1

General Responsibilities

6

2.2

Manager’s Personnel; Independent Contractor.

6

2.3

Executive Personnel; Property Manager

7

2.4

Schedule of Employees

7

2.5

Compliance with Laws, Licenses, Mortgages, Etc.

7

2.6

Security

9

2.7

Energy Management

9

2.8

Annual Business Plan.

9

2.9

Service Contracts.

10

2.10

Collection of Rents and Other Income

10

2.11

Competitive Bidding

11

2.12

Repairs

11

2.13

Leases.

11

2.14

Notices to Owner

13

2.15

Property Tax Appeals

14

2.16

No Other Fees

14

2.17

REIT Status

14

 

 

 

Article 3.  Insurance and Claims

14

3.1

Owner’s Insurance and Rights

14

3.2

Manager’s Insurance

15

3.3

Indemnification.

15

3.4

Contractors’ and Subcontractors’ Insurance

16

3.5

Waiver of Subrogation

17

3.6

Service Contracts

17

3.7

Claims

17

 

 

 

Article 4.  Financial Reporting and Record Keeping

17

4.1

Financial Controls

17

4.2

Financial Reports:  General Requirements

18

4.3

Periodic Statements.

19

4.4

Supporting Documentation

19

4.5

Annual Financial Reports

20

4.6

Transfer of Funds

20

4.7

Owner’s Property

21

4.8

Books and Records

21

 

ii

--------------------------------------------------------------------------------


 

Article 5.  Owner’s Right to Audit

22

5.1

Right to Audit

22

 

 

 

Article 6.  Bank Accounts

22

6.1

Operating Account

22

6.2

Security Deposit Account

22

6.3

Change of Banks

22

6.4

Access to Account

22

 

 

 

Article 7.  Payment of Expenses

23

7.1

Costs Eligible for Payment from Operating Account

23

7.2

Non-Reimbursable Costs

24

 

 

 

Article 8.  Insufficient Gross Income

25

8.1

Priorities

25

8.2

Statement of Unpaid Items

26

8.3

Segregation of Accounts

26

8.4

Cash Flow Forecasting

26

8.5

Manager Not Obligated to Fund

26

 

 

 

Article 9.  Sale or Financing of Property

26

9.1

Cooperation with Broker

26

9.2

No Sales/Brokerage Commissions

27

 

 

 

Article 10.  Cooperation

27

10.1

Cooperation

27

 

 

 

Article 11.  Compensation

27

11.1

Compensation

27

 

 

 

Article 12.  Termination

29

12.1

Termination

29

12.2

Termination Without Notice.

29

12.3

Final Accounting

30

12.4

Obligation to Vacate:  Orderly Transition

30

 

 

 

Article 13.  Subsidiaries and Affiliates

30

13.1

Subsidiaries and Affiliates

30

 

 

 

Article 14.  Notices

30

14.1

Notices.

30

 

 

 

Article 15.  Certain Representations and Covenants

31

15.1

Manager Representations

31

15.2

Non-Competition

31

 

 

 

Article 16.  Miscellaneous

32

16.1

Word Meanings

32

 

iii

--------------------------------------------------------------------------------


 

16.2

Assignment

32

16.3

Binding Provisions

32

16.4

Nondiscrimination

32

16.5

Applicable Law

33

16.6

Separability of Provisions

33

16.7

Section Titles

33

16.8

Further Assurances

33

16.9

Entire Agreement

33

16.10

Waiver

33

16.11

Agreement in Counterparts

34

16.12

Attorneys’ Fees

34

16.13

Time Periods

34

16.14

Modification of Agreement

34

16.15

Time of the Essence

34

16.16

Construction of Agreement

34

16.17

Consent and Approvals

34

16.18

Use of Owner’s Name Prohibited

34

16.19

Exculpation

34

16.20

Confidentiality

35

16.21

No Joint Venture

35

 

 

 

Exhibits

 

 

 

 

A

Reporting Package

 

B

Executive Personnel and Property Manager

 

C

Reimbursable Employee Expense Schedule

 

D

Annual Business Plan

 

E

List of Service Contracts

 

F

Affiliates of Manager

 

G

Competing Property In Which Manager has an Interest

 

G-1

Manager’s Other Properties

 

H

Periodic Statements

 

I

Capitalization Policy

 

J

Chart of Accounts

 

 

iv

--------------------------------------------------------------------------------


 

Property Management Agreement

 

This Property Management Agreement is made and entered into as of this 1st day
of May, 2006, by and between BC-BAINBRIDGE BAY POINTE LLC, a Delaware limited
liability company (the “Owner”) and STEVEN D. BELL AND COMPANY, a North Carolina
corporation (the “Manager”).

 

Background

 

A.            Owner owns the Property (defined herein).

 

B.            Manager is skilled and experienced in the management, operation,
leasing and supervision in properties similar to the Property in the geographic
area where the Property is located.

 

C.            Owner desires to engage Manager as an independent contractor on
the terms and conditions set forth below and Manager desires to accept such
engagement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Owner and Manager agree as follows:

 

The balance of this page has been intentionally left blank.

 

1

--------------------------------------------------------------------------------


 

Part I - Basic Data

 

The following defined terms shall have the meaning set forth below:

 

“Commencement Date” – May 1, 2006.

 

“Management Fee Percentage” – 3%

 

“Manager’s Notice Address” –

 

100 Old Roswell Lakes Parkway

Suite 220

Roswell, Georgia 30076

 

“Owner’s Notice Address”

 

BC-Bainbridge Bay Pointe LLC

c/o Boston Capital Corporation

One Boston Place – Suite 2100

Boston, Massachusetts 02108

Attn:  Mark W. Dunne

 

and

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109-2881

Attn:  Andrew C. Sucoff, Esq.

 

“Payroll Fee Percentage” - 1%

 

“Property” – that certain property consisting of the multi-family apartment
complex known as Bay Pointe Apartments located in the City of Jacksonville,
County of Duval, State of Florida, together with all personal property of Owner
attached thereto, located thereon or used in connection therewith.

 

The balance of this page has been intentionally left blank.

 

2

--------------------------------------------------------------------------------


 

Part II - Standard Terms

 

Article 1.  Retention of Manager; General Definitions

 


1.1           RETENTION OF MANAGER.  OWNER HEREBY RETAINS MANAGER TO PERFORM THE
SERVICES DESCRIBED BELOW IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT, UTILIZING TRAINED, EXPERIENCED PERSONNEL AND EMPLOYING PROFESSIONAL
REAL ESTATE MANAGEMENT PRACTICES AND TECHNIQUES.  MANAGER ACCEPTS THE
RELATIONSHIP OF TRUST AND CONFIDENCE ESTABLISHED BETWEEN IT AND OWNER BY THIS
AGREEMENT AND COVENANTS TO USE ITS BEST SKILL AND PRUDENT BUSINESS JUDGMENT IN
FURTHERING THE INTERESTS OF OWNER.  MANAGER WILL ACT IN A FIDUCIARY CAPACITY FOR
THE BENEFIT OF OWNER WITH RESPECT TO THE PROPER PROTECTION OF AND ACCOUNTING FOR
THE PROPERTY.  MANAGER’S DUTIES AND RESPONSIBILITIES WILL COMMENCE ON THE
COMMENCEMENT DATE AND SHALL CONTINUE UNTIL THE EXPIRATION OR EARLIER TERMINATION
OF THIS AGREEMENT IN ACCORDANCE WITH ARTICLE 12.


 


1.2           GENERAL DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“Affiliate of Manager” shall mean any person or entity which (i) is a director,
officer, partner, member or trustee of Manager, or in which Manager or any
Manager Owner is a director, officer, partner, member or trustee, (ii) has any
direct or indirect legal or beneficial interest in Manager, or in which Manager
or any Manager Owner has any direct or indirect legal or beneficial interest, or
(iii) directly or indirectly controls, is controlled by or is under common
control with Manager.

 

“Agreement” shall mean this Property Management Agreement, which consists of
Part I and Part II and such other Parts as may be attached hereto and executed
by Owner and Manager, including all Schedules and Exhibits hereto, all as
amended from time to time in accordance with the terms hereof.

 

“Annual Business Plan” shall mean the annual business plan to be prepared by
Manager and approved by Owner in accordance with Section 2.9.

 

“Approved Annual Business Plan” shall mean, at any time, the Annual Business
Plan as then approved by Owner in accordance with Section 2.9.

 

“Books and Records”  shall have the meaning set forth in Section 4.8.

 

“Business Day” shall mean every day that is not a Saturday, Sunday or day on
which banks in Massachusetts or the state in which the Property is located are
required by law or executive action to be closed for the transaction of normal
banking business.

 

“Chart of Accounts” shall mean the form of chart of accounts approved by Owner,
a copy of which is included in the Reporting Package, as the same may be
modified or replaced as required by Owner from time to time.

 

“Competing Property” shall have the meaning set forth in Section 15.1.

 

3

--------------------------------------------------------------------------------


 

“Damages” shall mean all claims, actions, suits, proceedings, judgments,
damages, fines, penalties, losses and expenses, including reasonable attorneys’
fees, consultants’ and expert witness fees and court costs, including any such
costs incurred in any bankruptcy or other legal or administrative proceeding.

 

“Environmental Laws” herein shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq., Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et seq.,
Clean Air Act, 42 U.S.C. Section 7401 et seq., Clean Water Act, 33 U.S.C.
Section 1251, et seq., Safe Drinking Water Act, 14 U.S.C. Section 300f, et seq.,
Toxic Substances Control Act, 15 U.S.C. Section 2601, et seq., Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C, Section 136 et seq., Atomic
Energy Act of 1954, 42 U.S.C. Section 2014 et seq., and any similar federal,
state or local Laws, and all regulations, guidelines, directives and other
requirements thereunder, all as may be amended or supplemented from time to
time.

 

“Environmental Liabilities” herein shall mean conditions that involve the
presence (whether actual or alleged) of any Hazardous Substance, conditions that
are subject to any Environmental Laws, and all claims relating thereto.

 

“Executive Personnel” shall have the meaning set forth in Section 2.3.

 

“Final Accounting” shall have the meaning set forth in Section 12.3.

 

“GAAP” shall mean generally accepted accounting principles consistently applied.

 

“Gross Salaries” shall have the meaning set forth in Section 11.1.

 

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
material, or waste as defined for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601, et
seq., or any other federal, state or local law, ordinance, or regulation
applicable to the Property and establishing standards and/or requirements for
liability, storage, uncontrolled loss, seepage, filtration, disposal, removal,
use or existence of a hazardous, toxic or dangerous substance, material or
waste, including, without limitation, petroleum or petroleum products, asbestos,
radon, polychlorinated biphenyls and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes, living organisms
or combinations thereof which are now or become in the future listed, defined or
regulated in any manner by any federal, state or local law based upon its being,
directly or indirectly, hazardous to human health or safety or to the
environment due to its radioactivity, ignitability, corrosivity, reactivity,
explosivity, toxicity, carcinogenicity, mutagenicity, phytoxicity,
infectiousness or other harmful or potentially harmful properties or effects.

 

“Insurance Requirements” shall mean all requirements of any insurance policy
covering the Property or the use thereof, all requirements of the issuer of any
such policy, and all requirements, orders, rules or regulations of the National
Board of Fire Underwriters (or similar agencies) applicable to the Property.

 

“Investor” shall mean BCMR Jacksonville LLC, a Delaware limited liability
company,

 

4

--------------------------------------------------------------------------------


 

and its successors and assigns as the “Investor” under that certain Limited
Liability Company Agreement of BC-Bainbridge LLC, a Delaware limited liability
company, dated as of May 21, 2003.

 

“Legal Requirements” shall mean all federal, state and municipal laws, rules or
regulations applicable to the Property or the operation, occupancy, leasing,
maintenance and repair thereof.

 

“Licenses” shall mean all permits, licenses, certificates, approvals, consents
and other entitlements required for the operation, occupancy, leasing,
maintenance and repair of the Property.

 

“Manager” shall have the meaning set forth in the introductory paragraph.

 

“Management Fee” shall mean the product of (x) the Management Fee Percentage
times (y) all Rents actually collected for each month during the term of this
Agreement.

 

“Management Fee Percentage” shall have the meaning set forth in Part I.

 

“Manager Owner” shall mean any person or entity that owns, directly or
indirectly, 25% or more of the legal or beneficial ownership interests in
Manager.

 

“Monthly Statement” shall have the meaning set forth in Section 4.3.

 

“Operating Account” shall have the meaning set forth in Section 6.1.

 

“Operating Budget” shall have the meaning set forth in Section 2.9(b).

 

“Owner” shall have the meaning set forth in the introductory paragraph.

 

“Owner Related Entities” shall mean Owner, its direct and indirect legal and
beneficial owners, and all officers, directors, trustees, employees, advisors
and agents of Owner and all of Owner’s direct and indirect legal and beneficial
owners.

 

“Payroll Fee Percentage” shall have the meaning set forth in Part I.

 

“Payroll Handling Fee” shall mean the product of (x) the Payroll Fee Percentage
times (y) Gross Salaries for each month during the term of this Agreement.

 

“Property Manager” shall have the meaning set forth in Section 2.3.

 

“Reimbursable Employee Expense Schedule” shall have the meaning set forth in
Section 2.4.

 

“REIT” shall have the meaning set forth in Section 2.17.

 

“Rents” shall have the meaning set forth in Section 11.1.

 

“Reporting Package” shall mean the sample reports prepared by Manager and
attached

 

5

--------------------------------------------------------------------------------


 

hereto as Exhibit A, as modified or supplemented as required by Owner from time
to time in accordance with Article 4.

 

“SEC” shall have the meaning set forth in Section 2.17.

 

“Service Contracts” shall have the meaning set forth in Section 2.9.

 

Article 2.  Manager’s Responsibilities

 


2.1           GENERAL RESPONSIBILITIES.  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, MANAGER SHALL MANAGE, OPERATE AND MAINTAIN THE PROPERTY IN A
FIRST-CLASS MANNER AND IN ACCORDANCE WITH THE APPROVED ANNUAL BUSINESS PLAN. 
MANAGER SHALL PERFORM ITS DUTIES HEREUNDER:  (A) IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT; (B) IN COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND
REGULATIONS, INCLUDING THE LEGAL REQUIREMENTS; AND (C) IN ACCORDANCE WITH THE
STANDARDS AND PRACTICES OF PRUDENT AND QUALIFIED MANAGERS THAT MANAGE PROPERTIES
SIMILAR TO THE PROPERTY ON BEHALF OF INSTITUTIONAL OWNERS OR INVESTORS.


 


2.2           MANAGER’S PERSONNEL; INDEPENDENT CONTRACTOR.


 


(A)           MANAGER SHALL HAVE IN ITS EMPLOY AT ALL TIMES A SUFFICIENT NUMBER
OF CAPABLE EMPLOYEES TO ENABLE IT TO PROPERLY, ADEQUATELY, SAFELY AND
ECONOMICALLY MANAGE, OPERATE, MAINTAIN AND ACCOUNT FOR THE PROPERTY AND
OTHERWISE PERFORM ITS OBLIGATIONS HEREUNDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AND APPROVED ANNUAL BUSINESS PLAN.


 


(B)           ALL MATTERS RELATING TO THE EMPLOYMENT, SUPERVISION, COMPENSATION,
PROMOTION AND DISCHARGE OF SUCH EMPLOYEES ARE THE RESPONSIBILITY OF MANAGER
(WITH RESPECT TO WHICH MANAGER SHALL EXERCISE REASONABLE CARE); MANAGER IS IN
ALL RESPECTS THE EMPLOYER OF SUCH EMPLOYEES.  MANAGER SHALL NEGOTIATE WITH ANY
UNION LAWFULLY ENTITLED TO REPRESENT SUCH EMPLOYEES AND MAY EXECUTE IN ITS OWN
NAME, AND NOT AS AGENT FOR OWNER, COLLECTIVE BARGAINING AGREEMENTS OR LABOR
CONTRACTS RESULTING THEREFROM.  MANAGER REPRESENTS THAT IT IS AND WILL CONTINUE
TO BE AN EQUAL OPPORTUNITY EMPLOYER AND THAT IT SHALL ADVERTISE AS SUCH.  THIS
AGREEMENT IS NOT ONE OF AGENCY BY MANAGER FOR OWNER, BUT ONE WITH MANAGER
ENGAGED INDEPENDENTLY IN THE BUSINESS OF MANAGING PROPERTIES AS AN INDEPENDENT
CONTRACTOR.  ALL EMPLOYMENT ARRANGEMENTS ARE THEREFORE SOLELY MANAGER’S
RESPONSIBILITY AND OWNER SHALL NOT HAVE ANY LIABILITY WITH RESPECT THERETO. 
EXCEPT AS SET FORTH IN SECTION 2.4 BELOW, NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO PERMIT MANAGER TO CHARGE OWNER, OR TO USE THE INCOME OF THE PROPERTY
TO PAY, FOR THE SERVICES OF MANAGER’S EMPLOYEES.


 


(C)           MANAGER SHALL FULLY COMPLY WITH ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS RELATING TO WORKER’S COMPENSATION, SOCIAL SECURITY,
UNEMPLOYMENT INSURANCE, WAGES, HOURS, WORKING CONDITIONS AND OTHER MATTERS
PERTAINING TO MANAGER’S PERSONNEL.  MANAGER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER RELATED ENTITIES FROM AND

 

6

--------------------------------------------------------------------------------


 


AGAINST ALL DAMAGES ARISING OUT OF OR RELATING TO MANAGER’S FAILURE TO COMPLY
WITH THIS SECTION 2.2.  MANAGER’S INDEMNIFICATION OBLIGATIONS UNDER THIS
SECTION 2.2(C) SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


(D)           MANAGER SHALL BE SOLELY RESPONSIBLE FOR ITS PERSONNEL IN THE EVENT
OF THE TERMINATION OF THIS AGREEMENT.


 


2.3           EXECUTIVE PERSONNEL; PROPERTY MANAGER.  EXHIBIT B SETS FORTH THE
NAME OF:  (A) THE SENIOR EXECUTIVE PERSONNEL OF MANAGER WHO WILL BE RESPONSIBLE
FOR THE PERFORMANCE OF MANAGER’S DUTIES UNDER THIS AGREEMENT (THE “EXECUTIVE
PERSONNEL”); AND (B) MANAGER’S ON-SITE PROPERTY MANAGER (THE “PROPERTY
MANAGER”).  ANY CHANGE IN THE EXECUTIVE PERSONNEL OR PROPERTY MANAGER SHALL BE
SUBJECT TO OWNER’S PRIOR APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.


 


2.4           SCHEDULE OF EMPLOYEES.  ATTACHED HERETO AS EXHIBIT C IS A SCHEDULE
(THE “REIMBURSABLE EMPLOYEE EXPENSE SCHEDULE”) THAT SETS FORTH:  (A) A LIST OF
MANAGER’S EMPLOYEES (INCLUDING THE PROPERTY MANAGER) WHO SHALL BE EMPLOYED
ON-SITE IN THE DIRECT MANAGEMENT AND OPERATION OF THE PROPERTY; (B) THE
RESPECTIVE TITLES AND SALARY OF EACH SUCH EMPLOYEE; (C) THE LENGTH OF TIME THAT
EACH SUCH EMPLOYEE HAS BEEN EMPLOYED BY MANAGER; (D) WHETHER EACH SUCH EMPLOYEE
WORKS FULL OR PART-TIME (AND IF THEY WORK PART-TIME, THE NUMBER OF HOURS THEY
WORK PER WEEK); (E) THE COST OF SALARY, WAGES AND BONUS THAT MAY BE CHARGED TO
THE PROPERTY FOR EACH SUCH EMPLOYEE; AND (F) WHETHER EACH SUCH EMPLOYEE IS
BONDED OR COVERED UNDER MANAGER’S COMPREHENSIVE CRIME INSURANCE POLICY. THE
REIMBURSABLE EMPLOYEE EXPENSE SCHEDULE SHALL ALSO IDENTIFY ANY EMPLOYEES OF
MANAGER WHO ARE NOT LOCATED AT THE PROPERTY BUT WHOSE SALARIES MAY BE CHARGED TO
THE PROPERTY PRO RATA BASED UPON SERVICES ACTUALLY RENDERED BY SUCH EMPLOYEES
DIRECTLY TO THE PROPERTY (IN WHICH EVENT THE REIMBURSABLE EMPLOYEE EXPENSE
SCHEDULE SHALL SET FORTH THE SALARIES OF SUCH OFFSITE EMPLOYEES AND THE MAXIMUM
PERCENTAGE THEREOF THAT MAY BE CHARGED TO THE PROPERTY).  IN NO EVENT SHALL
MANAGER BE ENTITLED TO CHARGE TO THE PROPERTY ANY EMPLOYEE-RELATED EXPENSES: 
(I) THAT RELATE TO GENERAL OR SUPERVISING MANAGEMENT PERSONNEL, ACCOUNTANTS OR
AUDITORS; (II) FOR WHICH A SEPARATE FEE IS CHARGED BY MANAGER PURSUANT TO THIS
AGREEMENT OR OTHERWISE; OR (III) THAT ARE NOT SPECIFICALLY SET FORTH ON THE
APPROVED REIMBURSABLE EMPLOYEE EXPENSE SCHEDULE.  THE EXPENSES CHARGEABLE TO THE
PROPERTY PURSUANT TO THE REIMBURSABLE EMPLOYEE EXPENSE SCHEDULE MAY BE MODIFIED
FROM TIME TO TIME ONLY AS PART OF THE APPROVED ANNUAL BUSINESS PLAN OR AS
OTHERWISE AGREED UPON BY OWNER AND MANAGER IN WRITING.


 


2.5           COMPLIANCE WITH LAWS, LICENSES, MORTGAGES, ETC.


 


(A)           MANAGER WILL BE RESPONSIBLE (AT OWNER’S EXPENSE) FOR COMPLIANCE
WITH THE LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS.  MANAGER, WITH THE PRIOR
APPROVAL OF OWNER (AND AT OWNER’S EXPENSE), WILL PROMPTLY REMEDY ANY VIOLATION
OF ANY SUCH REQUIREMENTS, PROVIDED THAT IN THE CASE OF EMERGENCY, OR IMMINENT
THREAT TO THE HEALTH, SAFETY OR WELFARE OF TENANTS OR ANY OTHER PERSON, OR IF SO
ORDERED BY A GOVERNMENTAL AUTHORITY, MANAGER SHALL PROMPTLY REMEDY SUCH
VIOLATION, PROVIDED SUFFICIENT FUNDS ARE AVAILABLE, AND NOTIFY OWNER AS SOON AS
PRACTICAL, AND IN ANY EVENT NO LATER THAN THE END OF

 

7

--------------------------------------------------------------------------------


 


THE NEXT BUSINESS DAY.  MANAGER SHALL NOTIFY OWNER AND RECOMMEND ANY REPAIRS OR
CHANGES TO THE PROPERTY OR OPERATION THEREOF WHICH WILL BE REQUIRED UNDER
PROPOSED CHANGES IN LAWS, ORDINANCES AND REGULATIONS.  NOTWITHSTANDING THE
FOREGOING, MANAGER SHALL OBTAIN OWNER’S PRIOR WRITTEN APPROVAL BEFORE ENGAGING
ANY LEGAL COUNSEL OR COMMENCING OR APPEARING IN ANY LEGAL PROCEEDING ON BEHALF
OF OWNER.


 


(B)           MANAGER SHALL, AT OWNER’S EXPENSE, OBTAIN AND MAINTAIN ALL
LICENSES.  MANAGER SHALL PROVIDE OWNER WITH COPIES OF ALL COMPLETED INITIAL OR
RENEWAL LICENSE APPLICATIONS FOR OWNER’S PRIOR APPROVAL AND SIGNATURE, IF
NECESSARY, NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE DATE SUCH APPLICATIONS
ARE DUE.  ALL LICENSES SHALL BE OBTAINED IN OWNER’S NAME.


 


(C)           EXCEPT AS OTHERWISE SPECIFICALLY DIRECTED BY OWNER, MANAGER WILL
BE RESPONSIBLE (AT OWNER’S EXPENSE) FOR COMPLIANCE WITH ALL CONTRACTS AND
AGREEMENTS RELATING TO THE PROPERTY, INCLUDING ANY GROUND LEASE, SPACE LEASE,
COVENANT, CONDITION AND RESTRICTION, RECIPROCAL EASEMENT AGREEMENT, AND
MORTGAGE, DEED OF TRUST OR OTHER SECURITY INSTRUMENTS AFFECTING THE PROPERTY,
PROVIDED THAT MANAGER HAS COPIES OF SUCH AGREEMENTS.


 


(D)           MANAGER SHALL, AT MANAGER’S INDIVIDUAL, NON-REIMBURSABLE EXPENSE,
MAINTAIN ITS LEGAL EXISTENCE AND GOOD STANDING AND OBTAIN AND MAINTAIN IN EFFECT
ALL LICENSES AND PERMITS NECESSARY OR DESIRABLE TO CARRY OUT ITS DUTIES
HEREUNDER.


 

(e)           Manager shall, at Owner’s expense, make commercially reasonable
efforts to ensure that all employees and/or contractors who perform work at or
for the Property have all required Licenses and comply with all Legal
Requirements.

 

(f)            Manager shall not knowingly permit the storage, disposal,
transportation, abatement, or removal of Hazardous Materials below, at, on,
about, to, from or affecting the Property except, in each case, in full
compliance with Environmental Laws.  Manager shall ensure that all Hazardous
Materials, if any, used by Manager or permitted by Manager to be used at the
Property are only in an amount necessary and customarily used for the cleaning
of residential apartment buildings.  To the extent actually known to Manager,
Manager shall give Owner prompt written notice of (i) any presence of Hazardous
Materials at the Property other than as permitted in this Section 2.5(f), (ii)
any release of Hazardous Materials at the Propert, or (iii) any required or
desirable clean-up or other remediation or any other condition respecting the
Property and shall cooperate with and assist Owner in cleaning-up, remediating
or otherwise resolving the problem.  Manager shall comply with all Environmental
Laws in managing the Property (and shall recommend to Owner any actions
necessary on the part of Owner or Manager to ensure compliance with all
Environmental Laws).  Manager shall implement any special programs respecting
compliance with Environmental Laws or respecting Environmental Liabilities
established by Manager in its performance of its obligations under this
Agreement and pursuant to reasonable and appropriate protocols established by
Manager from time to time, as approved in advance by Owner, or as may be
otherwise established by Owner or Owner’s expert consultants at Owner’s expense
in accordance with the Approved Annual Business Plan.  Owner shall have the
right to attend all meetings with

 

8

--------------------------------------------------------------------------------


 

regulatory agencies concerning Environmental Liabilities affecting the Property,
and Manager shall be responsible for consulting with Owner in making all
decisions concerning responses to such regulatory agency activities.

 

(g)           The Manager shall, at Owner’s expense, implement and maintain an
ongoing environmental auditing program reasonably satisfactory to Owner and any
lender to Owner pursuant to which it shall conduct periodic investigations
regarding the compliance of activities at the Property with applicable
environmental laws, and the existence of and potential for contamination.  The
results of such environmental audit shall be provided to the Owner.  Without
limiting the foregoing, Manager shall be responsible for maintaining and
ensuring compliance with all operations and maintenance manuals, programs and
procedures with respect to all customary environmental issues, including but not
limited to, mold, lead paint and asbestos, if any.

 

(h)           Manager shall comply with all aspects of the Sarbanes-Oxley Act of
2002 by developing, documenting, and adhering to an effective system of internal
controls.  Owner shall assist Manager in assessing the documentation and
effectiveness of Owner’s internal controls.

 


2.6           SECURITY.  SUBJECT TO THE APPROVED ANNUAL BUSINESS PLAN, MANAGER
SHALL, AT OWNER’S EXPENSE, MAINTAIN OR CAUSE TO BE MAINTAINED A SECURITY PROGRAM
ADEQUATE FOR THE NEEDS OF THE PROPERTY.  MANAGER SHALL PROMPTLY NOTIFY OWNER OF
ANY INCIDENTS OR CONDITIONS WHICH REFLECT ON OR AFFECT THE ADEQUACY OF THE
SECURITY PROVISIONS FOR THE PROPERTY, AND SHALL MAKE RECOMMENDATIONS TO OWNER
WITH RESPECT TO SECURITY MATTERS.  ARMED GUARDS SHALL NOT BE USED TO PROVIDE
SECURITY AT THE PROPERTY.


 


2.7           ENERGY MANAGEMENT.  SUBJECT TO THE APPROVED ANNUAL BUSINESS PLAN,
MANAGER SHALL EXERCISE BEST EFFORTS TO PROVIDE APPROPRIATE ENERGY MANAGEMENT AND
SHALL UTILIZE UTILITY CONSERVATION TECHNIQUES.


 


2.8           ANNUAL BUSINESS PLAN.


 


(A)           ON OR BEFORE NOVEMBER 15TH OF EACH YEAR DURING THE TERM OF THIS
AGREEMENT, MANAGER SHALL PREPARE AND SUBMIT TO OWNER FOR OWNER’S PRIOR APPROVAL
AN ANNUAL BUSINESS AND LEASING PLAN IN ACCORDANCE WITH THE REQUIREMENTS OF
EXHIBIT D HERETO (AS SUCH EXHIBIT D MAY BE MODIFIED BY OWNER FROM TIME TO TIME)
(THE “ANNUAL BUSINESS PLAN”).  THE ANNUAL BUSINESS PLAN SHALL BE A COMPREHENSIVE
PLAN FOR THE MANAGEMENT, OPERATION, LEASING, REPAIR, MAINTENANCE AND PROMOTION
OF THE PROPERTY AND FOR THE OTHER MATTERS SET FORTH ON EXHIBIT D.  IT WILL
INCLUDE A 5 YEAR CAPITAL PLAN AND A MARKET ANALYSIS INCLUDING PROJECTED
POPULATION, EMPLOYMENT, AND RENTAL GROWTH.  MANAGER SHALL CONSULT THE OWNER
CONCERNING THE PROPOSED ANNUAL BUSINESS PLAN AND SHALL PROMPTLY INCORPORATE
THEREIN SUCH CHANGES AS OWNER MAY DIRECT.  THE ANNUAL BUSINESS PLAN, AND ALL
BUDGETS CONTAINED THEREIN, SHALL BE IN A FORM CONSISTENT WITH THE REPORTING
PACKAGE.

 

9

--------------------------------------------------------------------------------


 


(B)           MANAGER SHALL:  (I) PERFORM ITS DUTIES HEREUNDER IN ACCORDANCE
WITH THE APPROVED ANNUAL BUSINESS PLAN; AND (II) USE ALL REASONABLE EFFORTS TO
ENSURE THAT THE ACTUAL COSTS OF MAINTAINING AND OPERATING THE PROPERTY DO NOT
EXCEED THE OPERATING BUDGET (THE “OPERATING BUDGET”) WHICH IS A PART OF THE
APPROVED ANNUAL BUSINESS PLAN EITHER IN TOTAL OR IN ANY ONE ACCOUNTING
CATEGORY.  ALL ACTUAL EXPENSES MUST BE CHARGED TO THE PROPER ACCOUNT ON A BASIS
CONSISTENT WITH THE OPERATING BUDGET CLASSIFICATIONS AND REPORTING PACKAGE.  NO
EXPENSE MAY BE RECLASSIFIED EXCEPT AS NEEDED TO CORRECT AN INADVERTENT ERROR. 
MANAGER WILL SECURE OWNER’S PRIOR APPROVAL FOR ANY EXPENDITURE THAT WILL RESULT
IN A VARIANCE OF THE GREATER OF $5,000 OR 5% OF THE ANNUAL BUDGETED AMOUNT IN
ANY ONE ACCOUNTING LINE ITEM OF THE OPERATING BUDGET.


 


(C)           OWNER SHALL HAVE THE RIGHT TO REQUIRE CHANGES IN THE APPROVED
ANNUAL BUSINESS PLAN FROM TIME TO TIME; PROVIDED, HOWEVER, THAT OWNER SHALL
PROVIDE MANAGER WITH AT LEAST FIFTEEN (15) DAYS’ NOTICE OF SUCH CHANGES.


 


2.9           SERVICE CONTRACTS.


 


(A)           TO THE EXTENT PERMITTED BY THE APPROVED ANNUAL BUSINESS PLAN (SO
THAT, AMONG OTHER THINGS, THE EXPENSE THEREOF DOES NOT EXCEED THE CORRESPONDING
AMOUNT SET FORTH IN THE OPERATING BUDGET), AND SUBJECT TO SECTION 2.11, MANAGER
(WITHOUT THE PRIOR CONSENT OF OWNER, PROVIDED THAT THE FORM OF THE CONTRACT HAS
BEEN APPROVED BY OWNER) SHALL NEGOTIATE AND ENTER INTO BONA FIDE CONTRACTS WITH
PARTIES THAT ARE NOT AFFILIATES OF MANAGER FOR TERMS NO LONGER THAN ONE (1) YEAR
FOR ELECTRICITY, GAS, FUEL, WATER, TELEPHONE, WINDOW CLEANING, ASH OR RUBBISH
HAULING, VERMIN EXTERMINATION, JANITORIAL SERVICES, LANDSCAPE MAINTENANCE AND
SUCH OTHER MAINTENANCE SERVICES FOR THE PROPERTY AS MANAGER SHALL REASONABLY
DETERMINE TO BE ADVISABLE (“SERVICE CONTRACTS”).  ALL SERVICE CONTRACTS:  (I)
SHALL BE IN THE NAME OF MANAGER AS AGENT FOR OWNER, (II) SHALL BE FREELY
ASSIGNABLE, AT OWNER’S OPTION, TO OWNER’S NOMINEE AND (III) SHALL BE TERMINABLE
BY OWNER, AT OWNER’S ELECTION, UPON NO MORE THAN THIRTY (30) DAYS’ NOTICE
WITHOUT PENALTY OR PREMIUM.  EACH SERVICE CONTRACT SHALL PROVIDE THAT THE
SERVICE PROVIDER THEREUNDER MUST OBTAIN THE INSURANCE DESCRIBED IN SECTION 3.4
HEREOF AND MUST PROVIDE SATISFACTORY EVIDENCE OF SUCH INSURANCE TO MANAGER. 
UNLESS OWNER SPECIFICALLY WAIVES SUCH REQUIREMENT, ALL SERVICE CONTRACTS SHALL
BE SUBJECT TO BID EVERY THREE (3) YEARS OR MORE FREQUENTLY IF DEEMED NECESSARY
BY OWNER.  NOTWITHSTANDING THE FOREGOING, MANAGER SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF OWNER, ENTER INTO ANY SERVICE CONTRACT UNLESS PROVIDED FOR IN
THE APPROVED ANNUAL BUSINESS PLAN.


 


(B)           EXHIBIT E LISTS ALL SERVICE CONTRACTS IN EXISTENCE AS OF THE DATE
OF THIS AGREEMENT AND, FOR EACH SUCH CONTRACT, ACCURATELY SETS FORTH THE
CONTRACT DATE, THE NAME OF THE SERVICE PROVIDER, THE NATURE OF THE SERVICE AND
THE LENGTH AND ECONOMIC TERMS OF THE CONTRACT.  MANAGER SHALL ANNUALLY, EACH
NOVEMBER, UPDATE EXHIBIT E SO THAT IT CONTAINS AN ACCURATE AND COMPLETE
DESCRIPTION OF SERVICE CONTRACTS AFFECTING THE PROPERTY.


 


2.10         COLLECTION OF RENTS AND OTHER INCOME.  SUBJECT TO SECTION 2.13(B),
MANAGER WILL USE DILIGENT EFFORTS TO COLLECT ALL RENTS AND OTHER CHARGES WHICH
MAY BECOME DUE AT ANY TIME FROM

 

10

--------------------------------------------------------------------------------


 


ANY TENANT OR FROM OTHERS IN CONNECTION WITH OR FOR THE USE OF THE PROPERTY AND
WILL USE ITS BEST EFFORTS TO ENSURE TENANTS’ COMPLIANCE WITH THEIR RESPECTIVE
LEASES.  MANAGER WILL COLLECT AND IDENTIFY ANY INCOME FROM MISCELLANEOUS
SERVICES PROVIDED TO TENANTS OR THE PUBLIC FROM PARKING INCOME, FURNITURE
RENTAL, CLEANING SERVICES, TENANT STORAGE AND COIN-OPERATED MACHINES OF ALL
TYPES.  ALL RENTS AND OTHER MONIES COLLECTED WILL BE DEPOSITED IN THE OPERATING
ACCOUNT.  MANAGER WILL NOT WRITE OFF ANY INCOME ITEMS WITHOUT OWNER’S PRIOR
APPROVAL.


 


2.11         COMPETITIVE BIDDING.  ALL CONTRACTS FOR REPAIRS, CAPITAL
IMPROVEMENTS, GOODS AND SERVICES WILL BE AWARDED AT NO HIGHER THAN PREVAILING
MARKET RATES AND, AS TO AMOUNTS EXCEEDING $5,000, WILL (UNLESS OTHERWISE
REQUIRED OR PERMITTED BY OWNER) BE AWARDED ON THE BASIS OF COMPETITIVE BIDDING
CONDUCTED IN A MANNER SATISFACTORY TO OWNER AND IN ACCORDANCE WITH THE APPROVED
ANNUAL BUSINESS PLAN.


 


2.12         REPAIRS.  MANAGER SHALL, AT OWNER’S EXPENSE, MAKE ALL ORDINARY AND
EXTRAORDINARY REPAIRS, DECORATIONS AND ALTERATIONS OF THE PROPERTY, SUBJECT TO
THE LIMITS OF THE APPROVED ANNUAL BUSINESS PLAN.  MANAGER SHALL NOT MAKE
EXPENDITURES FOR CAPITAL IMPROVEMENTS UNLESS THE SAME ARE SPECIFICALLY SET FORTH
IN THE APPROVED ANNUAL BUSINESS PLAN OR ARE OTHERWISE APPROVED BY OWNER. 
MANAGER MAY NOT MAKE EXPENDITURES FOR ANY REPAIR WHICH EXCEED $5,000 UNLESS
APPROVED BY OWNER OR SPECIFICALLY SET FORTH IN THE APPROVED ANNUAL BUSINESS
PLAN; PROVIDED, HOWEVER, MANAGER MAY MAKE EXPENDITURES FOR REPAIRS WITHOUT
OWNER’S PRIOR APPROVAL IF IT IS NECESSARY TO PREVENT IMMINENT DAMAGE TO THE
PROPERTY OR THE HEALTH OR SAFETY OF ANY PERSON ON OR ABOUT THE PROPERTY OR IF
OWNER IS THREATENED WITH IMMEDIATE CRIMINAL OR CIVIL LIABILITY.  OWNER MUST BE
INFORMED OF ANY SUCH EXPENDITURES AS QUICKLY AS POSSIBLE, AND IN ANY EVENT NOT
LATER THAN THE END OF THE NEXT BUSINESS DAY.


 

Manager shall provide regular and systematic inspections of the buildings,
building systems, grounds and parking areas in order to comply with any
requirements concerning the management or maintenance of the Property imposed
upon the Property or Owner by law, ordinance, or regulation of governmental
authority and shall promptly notify Owner in writing of any manner in which the
Property is not in compliance. An annual report on the condition of the property
together with a five (5) year capital plan shall be included in the Annual
Business Plan.

 


2.13         LEASES.


 


(A)           MANAGER SHALL USE ALL REASONABLE EFFORTS TO CAUSE THE PROPERTY TO
BE FULLY LEASED TO DESIRABLE TENANTS IN ACCORDANCE WITH THE APPROVED ANNUAL
BUSINESS PLAN AND, IN CONNECTION, THEREWITH, SHALL:


 

(I)            CONSULT WITH OWNER WITH RESPECT TO THE RENTAL RATES AND RENEWAL
RATES OF SPACE AT THE PROPERTY IN PREPARATION OF THE APPROVED ANNUAL BUSINESS
PLAN;

 

(II)           USE ALL REASONABLE EFFORTS TO OBTAIN AND KEEP DESIRABLE TENANTS
FOR THE PROPERTY IN ACCORDANCE WITH THE APPROVED ANNUAL BUSINESS PLAN;

 

11

--------------------------------------------------------------------------------


 

(III)          ASSIST AND COOPERATE WITH ANY LEASING AGENT ENGAGED BY OWNER AND
WITH OTHER LICENSED REAL ESTATE BROKERS THAT MAY HAVE CLIENTS INTERESTED IN
LEASING SPACE AT THE PROPERTY;

 

(IV)          ENSURE THE PROPERTY IS STAFFED DURING CUSTOMARY BUSINESS HOURS BY
MANAGER’S LEASING REPRESENTATIVES;

 

(V)           PROVIDE THE FULL RANGE OF PRO-ACTIVE TENANT SERVICES CUSTOMARILY
PROVIDED TO TENANTS OF FIRST CLASS BUILDINGS SIMILAR TO THE PROPERTY,
INCLUDING:  (1) REGULARLY SCHEDULED MEETINGS WITH TENANTS USING DESIGNATED
TENANT REPRESENTATIVES AS DEEMED NECESSARY; (2) PROMPT RESPONSES TO ALL TENANT
COMPLAINTS, INQUIRIES AND REQUESTS; (3) PERIODIC INSPECTIONS OF THE PROPERTY;
AND (4) MAINTENANCE OF A TENANT LOG THAT SETS FORTH TENANT COMPLAINTS AND
CONCERNS AND TRACKS THE MANNER IN WHICH SUCH COMPLAINTS AND CONCERNS ARE
RESOLVED;

 

(VI)          SUBJECT TO SECTION 2.13(B) BELOW, USE ALL REASONABLE EFFORTS TO
DULY AND PUNCTUALLY OBSERVE AND PERFORM ON OWNER’S BEHALF AND, SUBJECT TO THE
APPROVED ANNUAL BUSINESS PLAN, AT OWNER’S EXPENSE, ALL OF OWNER’S OBLIGATIONS
UNDER ALL LEASES, AND TO PRESERVE AND KEEP UNIMPAIRED THE RIGHTS OF OWNER AND
THE OBLIGATIONS OF TENANTS UNDER SUCH LEASES; AND

 

(VII)         SUBJECT TO SECTION 2.13(B) BELOW, PROMPTLY ENFORCE THE OBLIGATIONS
OF TENANTS UNDER LEASES AND THE OBLIGATIONS OF CONTRACTORS, SUPPLIERS AND
SIMILAR THIRD PARTIES PROVIDING SERVICES OR GOODS TO THE PROPERTY.

 


(B)           WITHOUT THE CONSENT OF OWNER, MANAGER:  (I) SHALL NOT RECEIVE OR
COLLECT ANY RENTS FOR MORE THAN ONE MONTH IN ADVANCE; (II) SHALL NOT WAIVE,
EXCUSE, CONDONE, DISCOUNT, SET-OFF, COMPROMISE OR IN ANY MANNER RELEASE OR
DISCHARGE ANY TENANT (OR ANY GUARANTOR UNDER ANY GUARANTY OF ANY LEASE) FROM ITS
OBLIGATIONS UNDER ITS LEASE (OR SUCH GUARANTY); (III) SHALL NOT CANCEL,
TERMINATE OR CONSENT TO THE SURRENDER OF ANY LEASE; (IV) SHALL NOT COMMENCE ANY
ACTION, SUIT OR PROCEEDINGS FOR THE COLLECTION OF RENT, FOR EJECTMENT OR FOR THE
DISPOSSESSION OF ANY TENANT OR EXERCISE ANY RIGHT OF RECAPTURE PROVIDED IN ANY
LEASE; (V) SHALL NOT MODIFY OR IN ANY WAY ALTER THE PROVISIONS OF ANY LEASE;
(VI) SHALL NOT RELOCATE ANY TENANT WITHIN THE PROPERTY; (VII) SHALL NOT CONSENT
TO ANY MODIFICATION OF THE EXPRESS PURPOSES FOR WHICH ANY TENANT’S PREMISES HAVE
BEEN LEASED; (VIII) SHALL NOT CONSENT TO ANY SUBLETTING OF ANY PART OF THE
PROPERTY, TO ANY ASSIGNMENT OF ANY LEASE BY ANY TENANT THEREUNDER, OR TO ANY
ASSIGNMENT OR FURTHER SUBLETTING OF ANY SUBLEASE; (IX) SHALL NOT PERMIT ANY
PERSON TO OCCUPY SPACE AT THE PROPERTY WITHOUT A LEASE ENTERED INTO IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; AND (X) SHALL NOT RETAIN ANY LEGAL
COUNSEL OR COLLECTION AGENCY TO ACT ON BEHALF OF OWNER OR MANAGER IN CONNECTION
WITH ANY LEASE OF SPACE AT THE PROPERTY.  NOTWITHSTANDING THE FOREGOING, IF THE
PROPERTY CONSISTS OF RESIDENTIAL APARTMENTS, MANAGER MAY, WITHOUT OWNER’S PRIOR
CONSENT, ENTER INTO, MODIFY, TERMINATE AND ENFORCE RESIDENTIAL LEASES, PROVIDED
THAT ALL SUCH ACTIONS SHALL BE CONSISTENT WITH THE APPROVED ANNUAL BUSINESS
PLAN.

 

12

--------------------------------------------------------------------------------


 


(C)           UNLESS OTHERWISE APPROVED BY OWNER, ALL LEASES SHALL BE:  (I) ON A
STANDARD FORM OF LEASE APPROVED BY OWNER; (II) NOT BE FOR A TERM LONGER THAN
FOURTEEN (14) MONTHS; (III) PREPARED IN ACCORDANCE WITH LEASING GUIDELINES
APPROVED BY OWNER; AND (IV) EXECUTED BY MANAGER, AS AGENT FOR OWNER.


 


(D)           MANAGER SHALL MEET WITH OWNER FROM TIME TO TIME AS MAY BE
REQUESTED BY OWNER TO ADVISE OWNER AS TO THE STATUS OF THE LEASING ACTIVITIES
FOR THE PROPERTY AND TO APPRISE OWNER OF ITS MARKETING PROGRAM AND ANY
ALTERNATIVE LEASING.  MANAGER SHALL ASSIST OWNER IN CONNECTION WITH ALL MATTERS
AND QUESTIONS PERTAINING TO ITS ACTIVITIES HEREUNDER.


 


(E)           IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
MANAGER WILL COMPLY WITH THE PROVISIONS OF ANY FEDERAL, STATE OR LOCAL LAW
PROHIBITING DISCRIMINATION IN HOUSING ON THE BASIS OF RACE, COLOR, CREED,
HANDICAP OR NATIONAL ORIGIN, INCLUDING TITLE VI OF THE CIVIL RIGHTS ACT OF 1964
(PUBLIC LAW 88-352, 78 STAT. 241), ALL REQUIREMENTS IMPOSED BY OR PUSUANT TO THE
REGULATIONS OF THE SECRETARY (24 CFR, SUBTITLE A, PART I) ISSUED PURSUANT TO
SAID TITLE VI, REGULATIONS ISSUED PURSUANT TO EXECUTIVE ORDER 1063, AND TITLE
VIII OF THE CIVIL RIGHTS ACT.  MANAGER SHALL NOT DISCRIMINATE AGAINST ANY TENANT
OR APPLICANT FOR TENANCY AT THE PROPERTY ON THE BASIS OF RACE, CREED, COLOR,
RELIGION, SEX, MARTIAL STATUS, SEXUAL ORIENTATION, OR NATIONAL ORIGIN.


 


2.14         NOTICES TO OWNER.  MANAGER SHALL PROMPTLY NOTIFY OWNER IN WRITING
IF MANAGER BECOMES AWARE OF ANY OF THE FOLLOWING:


 


(A)           ANY DEFAULT OR ALLEGED DEFAULT BY OWNER UNDER ANY LEASE;


 


(B)           ANY LITIGATION OR POTENTIAL LITIGATION AFFECTING THE PROPERTY OR
OWNER, OR ANY LITIGATION AFFECTING MANAGER THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL AND ADVERSE EFFECT ON MANAGER;


 


(C)           ANY CASUALTY, LOSS, INJURY, CLAIM OR OTHER EVENT RELATING TO THE
PROPERTY THAT MIGHT RESULT IN A CLAIM UNDER ANY APPLICABLE INSURANCE POLICIES;


 


(D)           ANY ACTUAL OR THREATENED CONDEMNATION OF THE PROPERTY OR ANY
PORTION THEREOF;


 


(E)           ANY VIOLATION OR ALLEGED VIOLATION OF ANY LEGAL REQUIREMENTS OR
INSURANCE REQUIREMENTS;


 


(F)            ANY INVOLUNTARY LIEN FILED AGAINST THE PROPERTY; AND


 


(G)           ANY MATERIAL INCREASES OR DECREASES IN COSTS, EXPENSES OR INCOME
NOT REFLECTED IN THE APPROVED ANNUAL BUSINESS PLAN.

 

13

--------------------------------------------------------------------------------


 


2.15         PROPERTY TAX APPEALS.  AT THE DIRECTION OF, AND WITH THE APPROVAL
OF THE OWNER, MANAGER SHALL ENGAGE A TAX APPEAL PROFESSIONAL TO ANNUALLY REVIEW
THE TAX ASSESSMENT FOR THE PROPERTY IN ORDER TO DETERMINE WHETHER TO APPEAL SUCH
ASSESSMENT AND REQUEST AN ABATEMENT.


 


2.16         NO OTHER FEES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT,  MANAGER SHALL NOT BE ENTITLED TO ANY LEASING COMMISSION,
CONSTRUCTION MANAGEMENT FEE OR OTHER FORM OF COMPENSATION, OTHER THAN THE
MANAGEMENT FEE AND PAYROLL HANDING FEE, BY REASON OF THE LEASING, SUPERVISORY OR
OTHER SERVICES PERFORMED BY MANAGER UNDER THIS AGREEMENT.


 


2.17         REIT STATUS.  MANAGER ACKNOWLEDGES THAT OWNER HAS INFORMED MANAGER
THAT AN AFFILIATE OF OWNER INTENDS, EITHER NOW OR IN THE FUTURE, TO QUALIFY AS A
“REAL ESTATE INVESTMENT TRUST” WITHIN THE MEANING OF SECTION 856 OF THE INTERNAL
REVENUE CODE OF 1986 ET SEQ, AS AMENDED (A “REIT”), AND THAT SUCH ENTITY’S
ABILITY TO QUALIFY AS A REIT WILL DEPEND PRINCIPALLY UPON THE NATURE OF OWNER’S
OPERATIONS.  ACCORDINGLY, THE MANAGER AGREES, THAT THE PROPERTY SHALL BE
OPERATED SO AS TO ENABLE OWNER’S AFFILIATE TO QUALIFY FOR REIT STATUS.  IN
CONNECTION THEREWITH AND WITHOUT LIMITING THE FOREGOING, OWNER ACKNOWLEDGES THAT
OWNER HAS REVIEWED, IS FAMILIAR WITH, AND WILL USE DILIGENT EFFORTS TO CAUSE THE
PROPERTY TO COMPLY WITH, THE PROVISIONS OF ARTICLE 10 OF THE LIMITED LIABILITY
COMPANY AGREEMENT OF BC-BAINBRIDGE LLC DATED AS OF MAY 21, 2003.  IN ADDITION,
MANAGER AGREES TO PROVIDE SUCH INFORMATION, REPORTS, AUDITS, CERTIFICATES, AND
QUESTIONNAIRES AS MAY BE REASONABLY REQUESTED BY OWNER IN CONNECTION WITH
QUALIFICATION AS A REIT AND IN CONNECTION WITH ANY AND ALL FILINGS BY THE REIT
WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) RELATING IN WHOLE OR IN PART
TO THE PROPERTY.


 

Article 3.  Insurance and Claims

 


3.1           OWNER’S INSURANCE AND RIGHTS.  MANAGER, AS AN OPERATING EXPENSE OF
THE PROPERTY PAYABLE FROM THE OPERATING ACCOUNT, WILL OBTAIN AND KEEP IN FORCE
ADEQUATE PROPERTY AND COMMERCIAL LIABILITY INSURANCE COVERING OWNER AS PRIMARY
INSURED AND, WITH RESPECT TO LIABILITY INSURANCE, MANAGER AS ADDITIONAL INSURED,
AND OTHERWISE IN ACCORDANCE WITH ANY LOAN DOCUMENTS RELATED TO ANY FINANCING TO
WHICH OWNER OR THE PROPERTY IS SUBJECT.  MANAGER SHALL PROVIDE OWNER WITH COPIES
OF POLICIES OR CERTIFICATES OF INSURANCE RELATING TO THE PROPERTY.  SUCH
INSURANCE MAY BE BLANKETED WITH OTHER INSURANCE CARRIED BY MANAGER OR ANY
AFFILIATE OF MANAGER, IN WHICH CASE A PRO RATA SHARE OF THE PREMIUMS WILL BE
CHARGEABLE TO THE PROPERTY AS AN OPERATING EXPENSE.  MANAGER OR MANAGER’S
INSURER WILL HAVE THE EXCLUSIVE RIGHT (CHARGEABLE, AT OWNER’S OPTION, AS AN
OPERATING EXPENSE OF THE PROPERTY) TO CONDUCT THE DEFENSE OF ANY CLAIM, DEMAND
OR SUIT ARISING OUT OF THE OWNERSHIP, OPERATION OR MANAGEMENT OF THE PROPERTY. 
NOTHING HEREIN WILL BE CONSTRUED AS INDEMNIFYING MANAGER OR ITS EMPLOYEES,
CONTRACTORS OR AGENTS AGAINST ANY ACT OR OMISSION FOR WHICH INSURANCE PROTECTION
IS NOT AVAILABLE OR IS NOT REQUIRED HEREUNDER TO BE CARRIED BY OWNER AND
PROCURED BY MANAGER; NEITHER IS THE FOREGOING INTENDED TO AFFECT THE GENERAL
REQUIREMENT OF THIS AGREEMENT THAT THE PROPERTY WILL BE MANAGED, OPERATED AND
MAINTAINED IN A SAFE CONDITION AND IN A PROPER AND CAREFUL MANNER.  OWNER WILL
FURNISH WHATEVER INFORMATION IS REASONABLY REQUESTED BY MANAGER FOR THE PURPOSE
OF PLACEMENT OF INSURANCE COVERAGES AND WILL AID AND COOPERATE IN EVERY
REASONABLE WAY WITH RESPECT TO SUCH INSURANCE AND ANY CLAIM OR LOSS THEREUNDER. 
OWNER WILL COOPERATE WITH MANAGER AND MANAGER’S INSURANCE CARRIER ON LOSS
CONTROL INSPECTIONS, RESPONDING TO RECOMMENDATIONS AND OTHER SAFETY ISSUES.

 

14

--------------------------------------------------------------------------------


 


3.2           MANAGER’S INSURANCE.  MANAGER WILL MAINTAIN (AS AN OPERATING
EXPENSE OF THE PROPERTY WITH RESPECT TO ON-SITE EMPLOYEES ONLY) WORKERS’
COMPENSATION AND SIMILAR INSURANCE AS REQUIRED BY LAW.  MANAGER MAY MAINTAIN, AT
MANAGER’S EXPENSE, COMMERCIAL GENERAL LIABILITY INSURANCE.  MANAGER WILL
MAINTAIN THE FOLLOWING INSURANCE AT ITS OWN EXPENSE (NOT CHARGEABLE TO THE
PROPERTY):


 


(A)           EMPLOYER’S LIABILITY - $500,000 EACH ACCIDENT; $500,000 DISEASE -
POLICY LIMIT; $500,000 DISEASE - EACH EMPLOYEE.


 


(B)           AUTOMOBILE LIABILITY - AS TO ANY VEHICLE OWNED, NON-OWNED OR HIRED
BY MANAGER, $1,000,000 COVERING LOSSES DUE TO THE INSURER’S LIABILITY FOR BODILY
INJURY OR PROPERTY DAMAGE.


 


(C)           MEDICAL EXPENSES - $5,000 PER PERSON PER ACCIDENT.


 


(D)           UNINSURED/UNDERINSURED MOTORISTS’ COVERAGE FOR ANY OWNED CAR -
$1,000,000.


 


(E)           COMPREHENSIVE CRIME (INCLUDING EMPLOYEE DISHONESTY) INSURANCE WITH
LIMITS AND TERMS ACCEPTABLE TO OWNER OR A FIDELITY BOND ACCEPTABLE TO OWNER.


 


(F)            EXCESS LIABILITY COVERAGE - $5,000,000.


 

The minimum A.M. Best’s rating of each insurer shall be A-IX.  Manager will
furnish Owner with certificates of insurance simultaneously with the execution
of this Agreement and whenever coverage is renewed or replaced, evidencing the
aforesaid coverages, which will include provisions to the effect that Owner will
be given at least 30 days’ prior written notice of cancellation or non-renewal
of or any material change in any of the aforesaid policies.  Owner, and any
lender of Owner, if applicable, will be named as an additional insured with
respect to all insurance policies required under (b) and (d) above and as loss
payee as respects (c) above.  All liability policies shall contain endorsements
that (i) delete any employee exclusion on personal injury coverage, (ii) include
employees as additional insureds and (iii) contain cross-liability, waiver of
subrogation and such other provisions as Owner may reasonably require.  Such
insurance shall also include broad form contractual liability insurance insuring
all of Manager’s indemnification obligations under this Agreement.

 


3.3           INDEMNIFICATION.


 


(A)           EXCEPT TO THE EXTENT ATTRIBUTABLE TO OWNER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, MANAGER SHALL INDEMNIFY, HOLD HARMLESS, PROTECT AND DEFEND
(WITH COUNSEL APPROVED BY OWNER) THE OWNER RELATED ENTITIES FROM AND AGAINST ALL
DAMAGES IN ANY MANNER RELATED TO, ARISING OUT OF OR RESULTING FROM:


 

(I)            ANY FAILURE OF MANAGER OR MANAGER’S AGENTS, SERVANTS OR EMPLOYEES

 

15

--------------------------------------------------------------------------------


 

TO PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT;

 

(II)           ANY ACTS OF MANAGER OR MANAGER’S AGENTS, SERVANTS OR EMPLOYEES
BEYOND THE SCOPE OF ITS AUTHORITY UNDER THIS AGREEMENT; OR

 

(III)          ANY NEGLIGENCE, WILLFUL MISCONDUCT OR OTHER WRONGFUL ACTS OR
OMISSIONS OF MANAGER OR MANAGER’S AGENTS, SERVANTS OR EMPLOYEES.

 

If the circumstances or events described in clauses (i) through (iii) are
covered by Owner’s commercial general liability insurance, then Manager’s
obligations under this Section 3.3 shall apply only to the extent Owner’s
Damages are not fully paid by Owner’s commercial general liability insurance. 
Notwithstanding any other provisions of this Agreement to the contrary,
Manager’s obligations under this Section 3.3 shall survive the expiration,
termination or cancellation of this Agreement.

 


(B)           SUBJECT TO SECTION 16.19, OWNER SHALL PROTECT, DEFEND, INDEMNIFY
AND HOLD HARMLESS MANAGER FROM AND AGAINST ANY AND ALL DAMAGES ARISING OUT OF
THE PERFORMANCE BY MANAGER OF ITS OBLIGATIONS AND DUTIES HEREUNDER IN ACCORDANCE
WITH THE TERMS HEREOF WITH RESPECT TO THE PROPERTY; PROVIDED, HOWEVER, THAT
OWNER DOES NOT HEREBY AGREE, AND SHALL NOT BE OBLIGATED, TO SO INDEMNIFY MANAGER
FROM ANY DAMAGES ARISING OUT OF ANY ACT OR OMISSION OF MANAGER OR ANY OF ITS
AGENTS, OFFICERS, EMPLOYEES OR REPRESENTATIVES, WHICH ACT OR OMISSION
CONSTITUTES GROSS NEGLIGENCE, WILLFUL MISCONDUCT, IS IN BREACH OF THIS AGREEMENT
OR IS OUTSIDE THE SCOPE OF MANAGER’S AUTHORITY AS PROVIDED HEREIN OR ANY DAMAGES
FOR WHICH MANAGER IS COVERED BY INSURANCE, OR FOR WHICH MANAGER WOULD BE COVERED
BY INSURANCE IF IT MAINTAINED THE INSURANCE REQUIRED BY THIS AGREEMENT.


 


3.4           CONTRACTORS’ AND SUBCONTRACTORS’ INSURANCE.  MANAGER WILL REQUIRE
THAT ALL PARTIES PERFORMING WORK ON OR WITH RESPECT TO THE PROPERTY, INCLUDING,
CONTRACTORS, SUBCONTRACTORS AND SERVICE VENDORS, MAINTAIN INSURANCE COVERAGE AT
SUCH PARTIES’ EXPENSE, IN THE FOLLOWING MINIMUM AMOUNTS:


 


(A)           WORKERS’ COMPENSATION - STATUTORY AMOUNT.


 


(B)           EMPLOYER’S LIABILITY - $500,000 EACH ACCIDENT; $500,000
DISEASE-POLICY LIMIT; $500,000 DISEASE - EACH EMPLOYEE.


 


(C)           AUTOMOBILE LIABILITY - $1,000,000 COVERING LOSSES DUE TO THE
INSURER’S LIABILITY FOR BODILY INJURY OR PROPERTY DAMAGE.


 


(D)           MEDICAL EXPENSES - $5,000 PER PERSON PER ACCIDENT.


 


(E)           UNINSURED/UNDERINSURED MOTORISTS’ COVERAGE- $1,000,000.


 


(F)            COMMERCIAL GENERAL LIABILITY:  BODILY INJURY AND PROPERTY DAMAGE
-

 

16

--------------------------------------------------------------------------------


 


$1,000,000 COMBINED SINGLE LIMIT WITH CONTRACTUAL LIABILITY COVERAGE.


 


(G)           EXCESS LIABILITY COVERAGE - $5,000,000 OR SUCH GREATER AMOUNT AS
IS NEEDED FOR THE SPECIFIC JOB.


 


(H)           TRANSIT COVERAGE - AS NEEDED FOR THE SPECIFIC JOB.


 

The minimum A.M.  Best’s rating of each insurer shall be A-IX.   Manager must
obtain Owner’s written permission to waive any of the above requirements. 
Higher amounts may be required by Owner if the work to be performed is deemed by
Owner to be hazardous.  Manager will obtain and keep on file a certificate of
insurance which shows that each such party is so insured.  Owner, and any lender
of Owner, if applicable, will be named as an additional insured with respect to
Contractors’ and Subcontractors’ Auto Liability, Commercial General Liability
and Excess Liability policies.  Manager must obtain indemnification and hold
harmless provisions in favor of Owner and Manager.

 


3.5           WAIVER OF SUBROGATION.  INSOFAR AS, AND TO THE EXTENT THAT, THE
FOLLOWING PROVISION MAY BE EFFECTIVE WITHOUT INVALIDATING OR MAKING IT
IMPOSSIBLE TO OBTAIN INSURANCE, MANAGER AND OWNER AGREE THAT WITH RESPECT TO ANY
HAZARD, LIABILITY, CASUALTY OR OTHER LOSS OR CLAIM WHICH IS COVERED BY INSURANCE
THEN BEING CARRIED BY EITHER OWNER OR MANAGER:  (A) THE PARTY CARRYING SUCH
INSURANCE AND SUFFERING SUCH LOSS RELEASES THE OTHER PARTY OF AND FROM ANY AND
ALL CLAIMS WITH RESPECT TO SUCH LOSS TO THE EXTENT OF THE INSURANCE PROCEEDS
PAID WITH RESPECT THERETO AND SPECIFICALLY EXCEPTING FROM SUCH RELEASE ANY
DEDUCTIBLE REQUIRED TO BE PAID THEREWITH; AND (B) THEIR RESPECTIVE INSURANCE
COMPANIES SHALL HAVE NO RIGHT OF SUBROGATION AGAINST THE OTHER OR THEIR
RESPECTIVE AGENTS, CONTRACTORS, EMPLOYEES, LICENSEES OR INVITEES ON ACCOUNT
THEREOF.


 


3.6           SERVICE CONTRACTS.  MANAGER SHALL USE ALL REASONABLE EFFORTS TO
INCLUDE IN ALL SERVICE CONTRACTS PROVISIONS REQUIRING THE SERVICE PROVIDER TO
INDEMNIFY, DEFEND (WITH COUNSEL APPROVED BY OWNER), PROTECT AND HOLD HARMLESS
THE OWNER RELATED ENTITIES FROM ALL DAMAGES IN ANY MANNER ARISING FROM OR
RELATED TO THE ACTS OR OMISSIONS OF SUCH SERVICE PROVIDER OR ITS EMPLOYEES,
AGENTS OR CONTRACTORS.


 


3.7           CLAIMS.  MANAGER SHALL PROMPTLY INVESTIGATE AND MAKE A FULL AND
TIMELY REPORT TO OWNER OF ANY CASUALTY, ACCIDENT, INJURY OR OTHER SIMILAR MATTER
AFFECTING THE PROPERTY.  MANAGER SHALL ALSO FILE SUCH REPORTS IN A TIMELY MANNER
TO THE APPLICABLE INSURANCE CARRIERS IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THE RELEVANT POLICIES.  MANAGER SHALL COOPERATE WITH AND ASSIST OWNER AND THE
APPLICABLE INSURANCE CARRIER IN CONNECTION WITH THE INVESTIGATION AND PROCESSING
OF INSURANCE CLAIMS AFFECTING THE PROPERTY.


 

Article 4.  Financial Reporting and Record Keeping

 


4.1           FINANCIAL CONTROLS.  MANAGER WILL ENSURE SUCH CONTROL OVER
ACCOUNTING AND FINANCIAL TRANSACTIONS AS IS REASONABLY REQUIRED TO PROTECT
OWNER’S ASSETS FROM THEFT, NEGLIGENCE OR FRAUDULENT ACTIVITY ON THE PART OF
MANAGER’S EMPLOYEES OR OTHER AGENTS.  UNINSURED LOSSES

 

17

--------------------------------------------------------------------------------


 


ARISING FROM THEFT, GROSS NEGLIGENCE OR FRAUD OF MANAGER, ITS EMPLOYEES OR
AGENTS ARE TO BE BORNE BY MANAGER IN ITS INDIVIDUAL CAPACITY AND NOT AS AN
OPERATING EXPENSE OF THE PROPERTY.


 


4.2           FINANCIAL REPORTS:  GENERAL REQUIREMENTS.  ALL FINANCIAL REPORTS
PROVIDED BY MANAGER SHALL BE SUBJECT TO THE FOLLOWING REQUIREMENTS:


 


(A)           ALL SUCH REPORTS SHALL COMPLY WITH THE TERMS OF THIS AGREEMENT,
THE REPORTING PACKAGE AND THE APPROVED ANNUAL BUSINESS PLAN AND SHALL BE IN SUCH
MEDIUM (E.G., COMPUTER DISKS OR HARD COPY) AS OWNER MAY REQUIRE;


 


(B)           MANAGER WILL MAINTAIN, ON A SYSTEM AND IN A MANNER APPROVED BY
OWNER, CURRENT DATA ON RENT ROLLS AND FINANCIAL AND OPERATING INFORMATION IN
ORDER TO ENABLE OWNER TO MAINTAIN ITS FINANCIAL SYSTEMS AND DATABASE;


 


(C)           MONTHLY FINANCIAL STATEMENTS FOR THE PROPERTY SHALL BE CLOSED OR
“CUT-OFF” ON THE 20TH OF EACH MONTH.


 


(D)           UNLESS OWNER OTHERWISE AGREES, ALL REPORTS SHALL BE PREPARED IN
ACCORDANCE WITH GAAP; MANAGER WILL ENSURE THAT BOOKS AND RECORDS ARE PREPARED
TIMELY AND ACCURATELY ON AN ACCRUAL BASIS IN ACCORDANCE WITH GAAP AND PRESENTED
IN THE FORMAT(S) REQUIRED BY OWNER AS OF THE DATE SUCH REPORTS ARE DUE UNDER
THIS AGREEMENT.  ADDITIONALLY, MANAGER WILL ENSURE THAT PROPER POLICIES AND
PROCEDURES WILL BE FOLLOWED AND DOCUMENTED AND THAT DATA AND OTHER INFORMATION
WILL BE MAINTAINED IN ACCORDANCE WITH ALL SEC REQUIREMENTS, INCLUDING, BUT NOT
LIMITED TO, THOSE REQUIREMENTS WITH RESPECT TO INTERNAL CONTROLS UNDER SECTION
404 OF THE SARBANES-OXLEY ACT OF 2002.


 


(E)           ALL SUCH REPORTS SHALL BE CERTIFIED BY MANAGER’S CHIEF FINANCIAL
OFFICER OR CONTROLLER.


 


(F)            MANAGER WILL ENSURE THAT DEPRECIATION AND AMORTIZATION HAVE BEEN
RECORDED IN ACCORDANCE WITH OWNER’S CAPITALIZATION POLICY ATTACHED HERETO AS
EXHIBIT I.


 


(G)           IN THE EVENT OF ANY CONFLICT BETWEEN THE REPORTING REQUIREMENTS
SET FORTH IN THIS AGREEMENT AND THOSE REQUIRED BY THE REPORTING PACKAGE OR THE
APPROVED ANNUAL BUSINESS PLAN, THE REPORTING PACKAGE OR APPROVED ANNUAL BUSINESS
PLAN, AS APPLICABLE, SHALL CONTROL, EXCEPT WITH RESPECT TO REPORTS REQUIRED BY
SECTION 4.3.  OWNER MAY, UPON NOT LESS THAN SIXTY (60) DAYS’ NOTICE TO MANAGER,
MAKE CHANGES IN OR ADDITIONS TO THE REPORTING PACKAGE.  OWNER RETAINS THE RIGHT
TO MODIFY SUCH EXHIBITS AT ANY TIME IMMEDIATELY UPON NOTICE TO THE EXTENT
REQUIRED TO ENABLE OWNER AND ITS AFFILIATES TO MEET THE REPORTING REQUIREMENTS
OF ALL REGULATORY AUTHORITIES TO WHICH OWNER AND ITS AFFILIATES MAY BE SUBJECT.


 


(H)           MANAGER WILL UTILIZE OWNER’S CHART OF ACCOUNTS ATTACHED HERETO AS
EXHIBIT J.

 

18

--------------------------------------------------------------------------------


 


4.3           PERIODIC STATEMENTS.


 


(A)      WEEKLY REPORTS – NO LATER THAN TUESDAY OF EACH WEEK, MANAGER SHALL
PROVIDE OWNER WITH A WEEKLY LEASING REPORT SETTING FORTH THE INFORMATION
REQUIRED BY EXHIBIT H.


 


(B)      MONTHLY REPORTS – ON OR BEFORE THE FIRST (1ST) BUSINESS DAY OF EACH
MONTH, MANAGER SHALL PROVIDE OWNER WITH A MONTHLY STATEMENT SETTING FORTH THE
INFORMATION REQUIRED BY EXHIBIT H AS WELL AS ANY ADDITIONAL INFORMATION THAT MAY
BE REQUIRED BY THE REPORTING PACKAGE OR THE APPROVED ANNUAL BUSINESS PLAN (THE
“MONTHLY STATEMENT”).


 


(C)      QUARTERLY STATEMENTS – NO LATER THAN THE FIRST (1ST) BUSINESS DAY OF
EACH QUARTER, MANAGER WILL PROVIDE TO OWNER, QUARTERLY FINANCIAL STATEMENTS FOR
THE PREVIOUS QUARTER AS REQUIRED BY EXHIBIT H IN THE FORMAT REQUESTED BY OWNER


 


(D)      IF REQUESTED BY THE OWNER, MANAGER SHALL SUBMIT QUARTERLY
RE-PROJECTIONS OF THE BUDGET NO LATER THAN 15 DAYS AFTER THE END OF THE QUARTER.


 

Unless Owner otherwise agrees, Manager will ensure that books and records are
prepared timely and accurately on an accrual basis in accordance with GAAP.

 


4.4           SUPPORTING DOCUMENTATION.  AS ADDITIONAL SUPPORT TO THE MONTHLY
STATEMENTS, MANAGER WILL, AT OWNER’S REQUEST, PROVIDE COPIES OF THE FOLLOWING:


 


(A)           A CURRENT LEASING SUMMARY AND DETAILED LEASING ACTIVITY REPORT;


 


(B)           AN OCCUPANCY/LEASING RECAP, INCLUDING OCCUPANCY BY UNIT TYPE,
ACTUAL VERSUS BUDGET OCCUPANCY, AND ECONOMIC OCCUPANCY;


 


(C)           DETAILED CASH RECEIPTS AND DISBURSEMENTS JOURNALS;


 


(D)           GENERAL LEDGERS;


 


(E)           INVOICES FOR CAPITAL EXPENDITURES AND NONRECURRING ITEMS;


 


(F)            JOURNAL ENTRIES;


 


(G)           PAID BILLS IF AND WHEN REQUESTED;


 


(H)           DETAILED TRIAL BALANCE (IF AVAILABLE);


 


(I)            SUPPORTING DOCUMENTATION FOR PAYROLL, PAYROLL TAXES AND EMPLOYEE

 

19

--------------------------------------------------------------------------------


 


BENEFITS;


 


(J)            SUPPORTING SCHEDULES FOR BALANCE SHEET ACCOUNTS;


 


(K)           A REVIEW AND ANALYSIS OF ALL RECOVERY INCOME ACCRUALS;


 


(L)            ALL BANK STATEMENTS AND RECONCILIATIONS;


 


(M)          AN AGED ACCOUNTS RECEIVABLE LISTING AND DETAILED ALLOWANCE FOR
DOUBTFUL ACCOUNTS, WITH AN EXPLANATION OF ALL SIGNIFICANT DELINQUENCIES AND
STATUS OF COLLECTION EFFORTS AND RECOMMENDATIONS FOR WRITE-OFF OR RESERVES WHERE
APPROPRIATE;


 


(N)           AN ACCOUNTS PAYABLE LISTING;


 


(O)           A RENT ROLL;


 


(P)           A SUMMARY OF ANY COMPARABLE PROJECTS WITHIN THE COMPETITIVE MARKET
IN WHICH THE PROPERTY IS LOCATED FOR WHICH MANAGER OR ANY AFFILIATE OF MANAGER
PROVIDES LEASING OR MANAGEMENT SERVICES OR IN WHICH MANAGER OR ANY AFFILIATE OF
MANAGER HAS A DIRECT OR INDIRECT LEGAL, ECONOMIC OR BENEFICIAL INTEREST, EXCEPT
FOR THOSE PROJECTS (IF ANY) SET FORTH ON EXHIBIT G; AND


 


(Q)           AN ANNUAL INVENTORY OF PERSONAL PROPERTY OWNED OR LEASED IN
CONNECTION WITH THE PROPERTY.


 


4.5           ANNUAL FINANCIAL REPORTS.  MANAGER SHALL COOPERATE WITH OWNER’S
ACCOUNTANTS IN THE PREPARATION OF FINANCIAL STATEMENTS, STATE AND FEDERAL TAX
RETURNS, AND ANY RELATED MANAGEMENT OR AUDIT LETTERS OR SIMILAR REPORTING OR
REGULATORY REQUIREMENTS APPLICABLE TO OWNER AND ITS AFFILIATES, INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH QUALIFYING AS A REIT AS SET FORTH IN
EXHIBIT H.  SUCH MATERIALS ARE TO BE ISSUED WITHIN SIXTY (60) DAYS AFTER THE END
OF EACH CALENDAR YEAR OR ON SUCH OTHER SCHEDULE AS OWNER MAY REASONABLY
REQUIRE.   AT OWNER’S REQUEST, MANAGER WILL ENGAGE AN INDEPENDENT THIRD PARTY
FIRM TO AUDIT THE ANNUAL RECORDS, AS WELL AS PREPARE PARTNERSHIP TAX RETURNS AT
THE OWNER’S EXPENSE.


 


4.6           TRANSFER OF FUNDS.  ON OR BEFORE THE FIFTH (5TH) DAY OF EVERY
MONTH, MANAGER WILL REMIT TO OWNER ALL CASH BALANCES DERIVED FROM THE RENTS OR
OTHERWISE ARISING FROM THE OWNERSHIP, USE OR OPERATION OF THE PROPERTY OR THE
PROVISION OF SERVICES AT THE PROPERTY, AFTER DEDUCTING (A) AN AMOUNT AGREED TO
BY OWNER FOR THE PROPERTY’S WORKING CAPITAL, AND (B) KNOWN EXPENDITURES THAT
WILL BE PAID BETWEEN THAT DATE AND THE FIFTEENTH (15TH) DAY OF THE SAME MONTH,
PROVIDED THAT THE SAME ARE CONSISTENT WITH THE APPROVED OPERATING BUDGET.  THE
AMOUNT SO REMITTED WILL BE DELIVERED TO OWNER, INDEPENDENT OF REQUIRED FINANCIAL
REPORTS, IN THE MOST EXPEDITIOUS MANNER POSSIBLE AS DIRECTED BY OWNER.  THE
SCHEDULE FOR THE TRANSFER OF FUNDS AND THE BALANCE PERMITTED TO REMAIN IN THE
OPERATING ACCOUNT MAY BE CHANGED FROM TIME TO TIME BY WRITTEN INSTRUCTIONS

 

20

--------------------------------------------------------------------------------


 


FROM OWNER.  AT OWNER’S OPTION, THE FINAL MONTHLY REMITTANCE WILL BE NET OF THE
MANAGEMENT FEE AND/OR PAYROLL HANDLING FEE.


 


4.7           OWNER’S PROPERTY.  ALL BOOKS, RECORDS, COMPUTER DISKS CONTAINING
PROPERTY INFORMATION, INVOICES AND OTHER DOCUMENTS RECEIVED AND/OR MAINTAINED BY
MANAGER PURSUANT TO THIS AGREEMENT ARE AND WILL REMAIN THE PROPERTY OF OWNER,
AND SHALL BE MADE AVAILABLE TO OWNER AT ANY TIME WITH REASONABLE NOTICE. 
MANAGER MAY RETAIN A COPY OF SUCH INFORMATION BUT IT SHALL BE KEPT CONFIDENTIAL.


 


4.8           BOOKS AND RECORDS.  MANAGER SHALL MAINTAIN SEPARATE AND ACCURATE
BOOKS, RECORDS, FILES AND ACCOUNTS FOR THE PROPERTY (COLLECTIVELY, THE “BOOKS
AND RECORDS”) IN A GOOD AND ORDERLY FASHION.  THE BOOKS AND RECORDS SHALL BE THE
EXCLUSIVE PROPERTY OF OWNER, SHALL BE KEPT AT THE PROPERTY OR AT MANAGER’S
NOTICE ADDRESS (OR SUCH OTHER LOCATION AS OWNER MAY APPROVE) AND SHALL INCLUDE
THE FOLLOWING:


 


(A)           TENANT FILES, INCLUDING EXECUTED LEASES, LEASE ABSTRACTS, LEASE
AMENDMENTS, ORIGINAL INSURANCE CERTIFICATES, CORRESPONDENCE, AND CURRENT RENT
ROLLS;


 


(B)           MAINTENANCE AND REPAIR FILES;


 


(C)           ACCOUNTING BOOKS AND RECORDS AND SUPPORTING DOCUMENTATION;


 


(D)           CONSTRUCTION FILES, COMPETITIVE BID RECORDS, INCLUDING SITE PLANS,
AS-BUILT DRAWINGS, TENANT SPACE PLANS, CONSTRUCTION SPECIFICATIONS, AND CAPITAL
IMPROVEMENTS SCHEDULES AND INFORMATION;


 


(E)           OPERATION FILES, INCLUDING HVAC MAINTENANCE SCHEDULES, WARRANTIES,
AND OPERATION MANUALS;


 


(F)            SERVICE CONTRACTS, INCLUDING CLEANING, MAINTENANCE, LANDSCAPING,
SNOW REMOVAL, TRASH REMOVAL, ETC.;


 


(G)           PERMITS AND LICENSES ( INCLUDING CERTIFICATES OF OCCUPANCY FOR ALL
TENANT SPACES);


 


(H)           COPIES OF INSURANCE POLICIES OR CERTIFICATES; AND


 


(I)            SUCH OTHER INFORMATION RELATING TO THE PROPERTY AS OWNER REQUESTS
FROM TIME TO TIME.

 

21

--------------------------------------------------------------------------------


 

Article 5.  Owner’s Right to Audit

 


5.1           RIGHT TO AUDIT.  OWNER WILL AT ALL TIMES AND WITHOUT NOTIFICATION
HAVE THE RIGHT TO CONDUCT AUDITS AND EXAMINATIONS OF, AND TO MAKE COPIES OF, THE
BOOKS AND RECORDS, NO MATTER WHERE SUCH BOOKS AND RECORDS ARE LOCATED.  SUCH
RIGHT MAY BE EXERCISED THROUGH ANY AGENT OR EMPLOYEE OF OWNER, OR ANY CERTIFIED
PUBLIC ACCOUNTANT DESIGNATED BY OWNER.  OWNER WILL ALSO HAVE THE RIGHT TO
PERFORM ANY AND ALL ADDITIONAL AUDIT TESTS RELATING TO MANAGER’S ACTIVITIES
EITHER AT THE PROPERTY OR AT ANY OFFICE OF THE MANAGER.  SHOULD OWNER DISCOVER
EITHER WEAKNESSES IN INTERNAL CONTROL OR ERRORS IN RECORD KEEPING, MANAGER WILL
CORRECT SUCH DISCREPANCIES PROMPTLY UPON OWNER’S REQUEST AND WILL INFORM OWNER,
IN WRITING, OF THE ACTION TAKEN TO CORRECT SUCH AUDIT DISCREPANCIES.  ALL AUDITS
CONDUCTED BY OWNER WILL BE AT THE SOLE EXPENSE OF OWNER.


 

Article 6.  Bank Accounts

 


6.1           OPERATING ACCOUNT.  MANAGER WILL DEPOSIT ALL RENTS AND OTHER FUNDS
COLLECTED FROM THE OPERATION OF THE PROPERTY IN AN INTEREST-BEARING ACCOUNT
ESTABLISHED FOR THE PROPERTY (THE “OPERATING ACCOUNT”) IN A FINANCIAL
INSTITUTION APPROVED BY OWNER.  ANY SUCH RENTS AND OTHER FUNDS RECEIVED BY
MANAGER ON OR BEFORE 2:00 P.M. ON A BUSINESS DAY SHALL BE DEPOSITED ON THAT SAME
DAY.  ANY SUCH RENTS OR OTHER FUNDS RECEIVED AFTER 2:00 P.M. OR ON A DAY THAT IS
NOT A BUSINESS DAY SHALL BE DEPOSITED ON THE NEXT BUSINESS DAY.  SUCH ACCOUNT
SHALL BE IN THE NAME OF THE OWNER AND SHALL HAVE SUCH WITHDRAWAL RESTRICTIONS AS
OWNER’S MAY REQUIRE.  OWNER WILL BE GIVEN WRITTEN NOTICE OF THE ACCOUNT NUMBER
AND LOCATION OF THE OPERATING ACCOUNT.  IN ACCORDANCE WITH ARTICLE 7, MANAGER
WILL PAY OUT OF THE OPERATING ACCOUNT THE OPERATING EXPENSES OF THE PROPERTY AND
ANY OTHER PAYMENTS RELATING TO THE PROPERTY REQUIRED BY THE TERMS OF THIS
AGREEMENT OR SET FORTH IN THE APPROVED ANNUAL BUSINESS PLAN.  IF MORE THAN ONE
ACCOUNT IS REQUIRED TO OPERATE THE PROPERTY, EACH ACCOUNT WILL HAVE A DISTINCT
NAME.


 


6.2           SECURITY DEPOSIT ACCOUNT.  IF REQUIRED BY OWNER OR LAW, TENANT
SECURITY DEPOSITS WILL BE DEPOSITED BY MANAGER IN A SEPARATE INTEREST-BEARING
ACCOUNT ESTABLISHED IN THE NAME OF OWNER AND AT A FINANCIAL INSTITUTION APPROVED
BY OWNER.  EXCEPT TO THE EXTENT PROHIBITED BY LAW OR TENANTS’ LEASES, ALL
INTEREST EARNED ON THIS ACCOUNT WILL BE DISTRIBUTED TO OWNER ON A MONTHLY BASIS
AS SPECIFIED BY SECTION 4.6.  MANAGER AGREES TO HANDLE ALL TENANT SECURITY
DEPOSITS IN ACCORDANCE WITH ALL APPLICABLE LAWS AND REGULATIONS AND IN
COMPLIANCE WITH THE LEASES OF THE PROPERTY.


 


6.3           CHANGE OF BANKS.  OWNER MAY DIRECT MANAGER TO CHANGE ANY
DEPOSITORY BANK OR DEPOSITORY ARRANGEMENT.  EXCEPT WITH THE PRIOR WRITTEN
APPROVAL OF OWNER, MANAGER SHALL NOT CHANGE ANY DEPOSITORY BANK OR ARRANGEMENT
OR OTHER BANKING RELATIONSHIP OR PROCEDURE.


 


6.4           ACCESS TO ACCOUNT.  OWNER WILL HAVE ACCESS TO ANY AND ALL FUNDS IN
THE ACCOUNTS DESCRIBED IN SECTIONS 6.1 AND 6.2.  MANAGER’S AUTHORITY TO DRAW
AGAINST SUCH ACCOUNTS MAY BE TERMINATED AT ANY TIME BY OWNER WITHOUT NOTICE TO
MANAGER.  NO BORROWING AUTHORITY SHALL BE PERMITTED ON ANY ACCOUNTS ESTABLISHED
ON BEHALF OF OWNER.  ALL FUNDS IN SUCH ACCOUNTS SHALL BE THE EXCLUSIVE PROPERTY
OF OWNER.  ONLY SUCH PERSONNEL SPECIFICALLY DESIGNATED BY MANAGER AND

 

22

--------------------------------------------------------------------------------


 


APPROVED BY OWNER SHALL HAVE ACCESS TO SUCH ACCOUNTS. ALL OF MANAGER’S PERSONNEL
WHO HAVE ACCESS TO SUCH ACCOUNTS SHALL BE BONDED AND INSURED TO THE BENEFIT OF
OWNER AGAINST THEFT OR FRAUD.  NO ACCOUNTS MAINTAINED PURSUANT TO THIS AGREEMENT
SHALL CONTAIN FUNDS FROM ANY SOURCE OTHER THAN THE PROPERTY, AND NO SUCH
ACCOUNTS SHALL BE COMMINGLED WITH THE FUNDS OF MANAGER OR ANY OTHER PERSON.


 

Article 7.  Payment of Expenses

 


7.1           COSTS ELIGIBLE FOR PAYMENT FROM OPERATING ACCOUNT.  SUBJECT TO THE
LIMITATIONS OF ARTICLE 2 (INCLUDING SECTIONS 2.8(B) AND 2.12), SECTION 7.2 AND
THE APPROVED ANNUAL BUSINESS PLAN, AND EXCEPT AS OTHERWISE DIRECTED BY OWNER,
THE FOLLOWING EXPENSES, TO THE EXTENT INCURRED IN ACCORDANCE WITH THIS AGREEMENT
AND THE APPROVED ANNUAL BUSINESS PLAN, SHALL BE PAID BY MANAGER DIRECTLY FROM
THE OPERATING ACCOUNT:


 


(A)           THIRD-PARTY DEBT SERVICE, PAYMENTS DUE UNDER ANY GROUND LEASE,
REAL ESTATE TAXES, PERSONAL PROPERTY TAXES, BETTERMENT ASSESSMENTS AND SIMILAR
GOVERNMENTAL CHARGES PROPERLY DUE WITH RESPECT TO THE PROPERTY;


 


(B)           COSTS OF INSURANCE MAINTAINED IN ACCORDANCE WITH SECTION 3.1;


 


(C)           COSTS TO CORRECT ANY VIOLATION OF ANY LEGAL REQUIREMENTS OR
INSURANCE REQUIREMENTS;


 


(D)           ACTUAL COSTS OF MAKING ALL REPAIRS, DECORATIONS AND ALTERATIONS
AND PERFORMING ALL MAINTENANCE AND PREVENTIVE MAINTENANCE WITH RESPECT TO THE
PROPERTY;


 


(E)           COST OF COLLECTION OF DELINQUENT RENTALS COLLECTED THROUGH A
COLLECTION AGENCY WHICH HAS BEEN APPROVED BY OWNER;


 


(F)            REASONABLE LEGAL FEES AND EXPENSES OF ATTORNEYS INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN COLLECTING DELINQUENT RECEIVABLES;


 


(G)           COST OF CAPITAL EXPENDITURES;


 


(H)           LEASING COMMISSIONS AND CONSULTANT FEES PAYABLE TO THIRD PARTIES
APPROVED BY OWNER;


 


(I)            AMOUNTS DUE UNDER SERVICE CONTRACTS AND COST OF UTILITIES (OTHER
THAN COSTS FOR WHICH ANY TENANT IS DIRECTLY RESPONSIBLE TO THE UTILITY COMPANY);


 


(J)            COST OF ADVERTISING APPROVED BY OWNER;

 

23

--------------------------------------------------------------------------------


 


(K)           COST OF PRINTED FORMS AND SUPPLIES REQUIRED FOR USE AT THE
PROPERTY;


 


(L)            COST OF PRINTED CHECKS FOR EACH ACCOUNT REQUIRED BY OWNER;


 


(M)          COST OF SALARY AND WAGES (BUT NOT BONUS PAYMENTS, INCENTIVE
COMPENSATION OR OTHER ADDITIONAL PAYMENTS UNLESS APPROVED BY OWNER), PAYROLL
TAXES, INSURANCE, WORKER’S COMPENSATION AND OTHER BENEFITS, ALL ONLY AS
SPECIFICALLY SET FORTH ON THE APPROVED REIMBURSABLE EMPLOYEE EXPENSE SCHEDULE,
BUT ONLY TO THE EXTENT THAT SUCH COSTS RELATE TO THE PERIOD OF SUCH EMPLOYEES’
EMPLOYMENT IN CONNECTION WITH THE PROPERTY;


 


(N)           THE MANAGEMENT FEE AND PAYROLL HANDLING FEE; AND


 


(O)           ANY OTHER EXPENSES INCLUDED IN THE APPROVED ANNUAL BUSINESS PLAN.


 


7.2           NON-REIMBURSABLE COSTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, THE FOLLOWING EXPENSES OR COSTS INCURRED BY OR ON BEHALF OF
MANAGER IN CONNECTION WITH THE PROPERTY WILL BE AT THE SOLE COST AND EXPENSE OF
MANAGER AND WILL NOT BE REIMBURSED BY OWNER FROM THE OPERATING ACCOUNT OR
OTHERWISE, AND MANAGER WILL INDEMNIFY AND HOLD HARMLESS THE OWNER RELATED
ENTITIES FROM ALL LIABILITY FOR THE SAME:


 


(A)           COST OF SALARY AND WAGES, PAYROLL TAXES, INSURANCE, WORKER’S
COMPENSATION AND OTHER BENEFITS OF MANAGER’S MANAGEMENT, ACCOUNTING AND OFFICE
PERSONNEL NOT REIMBURSABLE UNDER SECTION 7.1(M);


 


(B)           GENERAL ACCOUNTING AND REPORTING SERVICES WHICH ARE WITHIN THE
SCOPE OF MANAGER’S RESPONSIBILITIES TO OWNER UNDER THIS AGREEMENT;


 


(C)           COST OF FORMS, PAPERS, LEDGERS AND OTHER SUPPLIES, EQUIPMENT,
COPYING AND TELEPHONE OF ANY KIND USED IN MANAGER’S OFFICE AT ANY LOCATION OTHER
THAN THE PROPERTY;


 


(D)           COST OF ELECTRONIC DATA PROCESSING EQUIPMENT, OR ANY PRO RATA
CHARGE THEREFOR, WHETHER OR NOT LOCATED AT THE PROPERTY, OR FOR DATA PROCESSING
PROVIDED BY COMPUTER SERVICE COMPANIES;


 


(E)           POLITICAL OR CHARITABLE CONTRIBUTIONS;


 


(F)            COST OF ADVANCES MADE TO EMPLOYEES AND COST OF TRAVEL BY
MANAGER’S EMPLOYEES OR AGENTS TO AND FROM THE PROPERTY;


 


(G)           COSTS ATTRIBUTABLE TO NEGLIGENCE, MISCONDUCT OR FRAUD ON THE PART
OF MANAGER, MANAGER’S ASSOCIATES OR MANAGER’S EMPLOYEES OR AGENTS, OR ARISING
FROM MANAGER’S BREACH UNDER THIS AGREEMENT, INCLUDING THEFT OF ASSETS BY
MANAGER’S

 

24

--------------------------------------------------------------------------------


 


EMPLOYEES, CONTRACTORS OR OTHER AGENTS; PENALTIES OR LOSS OF DISCOUNT DUE TO
DELAY IN PAYMENT OF BILLS OR INVOICES; OVERPAYMENT OR DUPLICATE PAYMENT OF
INVOICES ARISING FROM EITHER FRAUD OR ERROR; OVERPAYMENT OF LABOR COSTS ARISING
FROM EITHER FRAUD OR ERROR; A SUM EQUAL TO THE VALUE OF ANY FORM OF PAYMENT FROM
PURVEYORS OF GOODS OR SERVICES TO ANY OF MANAGER’S EMPLOYEES, CONTRACTORS OR
AGENTS ARISING FROM THE PURCHASE OF GOODS OR SERVICES RELATING TO THE PROPERTY;
AND UNAUTHORIZED USE OF FACILITIES BY MANAGER’S EMPLOYEES, CONTRACTORS OR
AGENTS;


 


(H)           COST OF COMPREHENSIVE CRIME INSURANCE OR FIDELITY BONDS PURCHASED
BY MANAGER FOR ITS OWN ACCOUNT;


 


(I)            TRAINING EXPENSES EXCEPT FOR ON-SITE EMPLOYEES;


 


(J)            EMPLOYMENT AND EMPLOYMENT AGENCY FEES EXCEPT FOR ON-SITE
EMPLOYEES;


 


(K)           ADVERTISING EXPENSES OF MANAGER NOT DIRECTLY RELATED TO THE
PROPERTY; AND


 


(L)            DUES OF MANAGER OR ANY OF ITS EMPLOYEES IN PROFESSIONAL
ORGANIZATIONS OR THE COST OF ANY OF MANAGER’S EMPLOYEES PARTICIPATING IN
INDUSTRY CONVENTIONS, MEETINGS OR OTHER FUNCTIONS.


 

Article 8.  Insufficient Gross Income

 


8.1           PRIORITIES.  MANAGER SHALL PROMPTLY NOTIFY OWNER IF AT ANY TIME
THE GROSS INCOME FROM THE PROPERTY IS OR IS EXPECTED TO BE INSUFFICIENT TO PAY
THE BILLS, CHARGES AND LIABILITIES WHICH MAY BE INCURRED WITH RESPECT TO THE
PROPERTY.  IN SUCH EVENT, UNLESS OWNER OTHERWISE NOTIFIES MANAGER IN WRITING,
EXPENSES WILL BE PAID OUT OF THE OPERATING ACCOUNT IN THE FOLLOWING ORDER OF
PRIORITY:


 


(A)           FIRST:  THIRD-PARTY DEBT SERVICE PAYMENTS, GROUND LEASE PAYMENTS,
REAL ESTATE TAXES, PERSONAL PROPERTY TAXES, BETTERMENT ASSESSMENTS AND ANY OTHER
CHARGES AND LIABILITIES WHICH COULD BECOME A LIEN AGAINST OR RESULT IN A
FORFEITURE OF THE PROPERTY;


 


(B)           SECOND:  COST OF SALARY AND WAGES, PAYROLL TAXES, INSURANCE,
WORKER’S COMPENSATION AND OTHER BENEFITS OF MANAGER’S MANAGEMENT, ACCOUNTING AND
OFFICE PERSONNEL REIMBURSABLE UNDER SECTION 7.1(M) AS SPECIFICALLY SET FORTH ON
THE APPROVED REIMBURSABLE EMPLOYEE EXPENSE SCHEDULE;


 


(C)           THIRD:     INSURANCE PREMIUMS DUE IN CONNECTION WITH INSURANCE
MAINTAINED IN ACCORDANCE WITH SECTION 3.1;


 


(D)           FOURTH:   BILLS AND CHARGES FOR UTILITIES;

 

25

--------------------------------------------------------------------------------


 


(E)           FIFTH:  OTHER BILLS AND CHARGES OF THIRD PARTIES, AND ANY AND ALL
CLAIMS AND DEMANDS OF THIRD PARTIES AND LIABILITIES TO THIRD PARTIES RELATING TO
THE PROPERTY OR THE OPERATION THEREOF WHICH OWNER IN ITS DISCRETION DETERMINES
TO PAY FROM THE OPERATING ACCOUNT;


 


(F)            SIXTH:  BILLS AND CHARGES, IF ANY, INCURRED BY MANAGER FOR
MANAGER’S SERVICES PROVIDED TO OWNER EXCLUSIVE OF THE MANAGEMENT FEE, PAYROLL
HANDLING FEE AND ANY OTHER FEES DUE TO MANAGER HEREUNDER (IF ANY); AND


 


(G)           SEVENTH:  THE MANAGEMENT FEE, PAYROLL HANDLING FEE AND OTHER FEES
DUE MANAGER HEREUNDER (IF ANY).


 


8.2           STATEMENT OF UNPAID ITEMS.  EACH MONTH, AFTER MANAGER HAS PAID, TO
THE EXTENT OF AVAILABLE GROSS INCOME, ALL BILLS AND CHARGES BASED UPON THE
ORDERED PRIORITIES SET FORTH IN SECTION 8.1, MANAGER WILL SUBMIT TO OWNER AN
ACCOUNTS PAYABLE LISTING THAT SETS FORTH ALL REMAINING UNPAID BILLS AND THEIR
DUE DATES.


 


8.3           SEGREGATION OF ACCOUNTS.  IF, PURSUANT TO THIS AGREEMENT, MANAGER
WILL MANAGE MORE THAN ONE PROPERTY, MANAGER WILL SEGREGATE THE INCOME AND
EXPENSES OF EACH PROPERTY SO THAT, UNLESS OWNER DIRECTS MANAGER OTHERWISE IN
WRITING, GROSS INCOME FROM EACH PROPERTY WILL BE APPLIED ONLY TO THE BILLS AND
CHARGES FROM SUCH PROPERTY.


 


8.4           CASH FLOW FORECASTING.  MANAGER WILL PREPARE A DETAILED CASH FLOW
ANALYSIS SUFFICIENT TO PROVIDE OWNER WITH A FORECAST OF ACCOUNT DEFICITS.  SUCH
FORECASTS WILL BE UPDATED MONTHLY, OR MORE FREQUENTLY AS DICTATED BY FIELD
CONDITIONS OR AS DIRECTED BY OWNER.


 


8.5           MANAGER NOT OBLIGATED TO FUND.  IN NO EVENT SHALL MANAGER HAVE ANY
OBLIGATION TO ADVANCE ANY OF ITS OWN FUNDS IN CONNECTION WITH THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER UNLESS EXPRESSLY SO PROVIDED HEREIN.  UNLESS OWNER
OTHERWISE AGREES IN WRITING, OWNER SHALL NOT BE RESPONSIBLE FOR ANY INTEREST ON
FUNDS ADVANCED BY MANAGER ON OWNER’S BEHALF.


 

Article 9.  Sale or Financing of Property

 


9.1           COOPERATION WITH BROKER.  IF OWNER EXECUTES A LISTING AGREEMENT OR
OTHER BROKERAGE AGREEMENT WITH A BROKER (OTHER THAN MANAGER) OR AN AGREEMENT
DIRECTLY WITH A PRINCIPAL FOR THE SALE OR FINANCING OF THE PROPERTY, OR ANY
OTHER AGREEMENT RELATING TO THE TRANSFER OF OWNERSHIP OF THE PROPERTY, MANAGER
WILL COOPERATE WITH SUCH BROKER OR PRINCIPAL TO THE END THAT THE RESPECTIVE
ACTIVITIES OF MANAGER AND SUCH BROKER OR PRINCIPAL WILL BE CARRIED ON WITHOUT
FRICTION AND WITHOUT INTERFERENCE WITH TENANTS AND OCCUPANTS.  IN CONNECTION
WITH ANY SUCH SALE, FINANCING, OR OTHER TRANSFER, MANAGER WILL:


 


(A)           USE ALL REASONABLE EFFORTS TO RESEARCH AND CONFIRM THE ACCURACY OF
ANY REPRESENTATIONS AND WARRANTIES REGARDING THE PROPERTY THAT ARE MADE BY
OWNER;

 

26

--------------------------------------------------------------------------------


 


(B)           EXECUTE SUCH CONSENTS, ASSIGNMENTS, MANAGER ESTOPPELS, AND OTHER
DOCUMENTS AS OWNER MAY REASONABLY REQUEST;


 


(C)           PROVIDE SUCH OTHER SERVICES AS OWNER MAY REASONABLY REQUIRE; AND


 


(D)           PERMIT THE BROKER TO SHOW THE PROPERTY (AND ANY PRINCIPAL TO VIEW
SAME) DURING REASONABLE BUSINESS HOURS.


 


9.2           NO SALES/BROKERAGE COMMISSIONS.  MANAGER HEREBY ACKNOWLEDGES AND
AGREES THAT, UNLESS IT HAS BEEN ENGAGED BY OWNER PURSUANT TO A SEPARATE WRITTEN
AGREEMENT SIGNED BY OWNER, MANAGER HAS NOT BEEN ENGAGED HEREUNDER TO REPRESENT
OWNER IN CONNECTION WITH ANY CURRENT OR FUTURE SALE, FINANCING OR OTHER TRANSFER
OF THE PROPERTY AND HAS NO AUTHORITY TO REPRESENT OWNER IN CONNECTION THEREWITH
OR RIGHT TO ANY FEE, COMMISSION OR OTHER FORM OF COMPENSATION IN CONNECTION WITH
SALES, FINANCINGS, OR OTHER TRANSFERS, PROVIDED MANAGER, AS PART OF ITS SERVICES
HEREUNDER, AGREES TO COOPERATE WITH OWNER IN CONSUMMATING SUCH ACTIVITIES AS SET
FORTH IN SECTION 9.1.


 

Article 10.  Cooperation

 


10.1         COOPERATION.  SHOULD ANY CLAIMS, DEMANDS, SUITS OR OTHER LEGAL
PROCEEDINGS BE MADE OR INSTITUTED BY ANY PERSON AGAINST OR AFFECTING OWNER WHICH
ARISE OUT OF ANY OF THE MATTERS RELATING TO THIS AGREEMENT OR OTHERWISE, MANAGER
SHALL NOTIFY OWNER IMMEDIATELY UPON BECOMING AWARE OF SAME AND MANAGER SHALL
GIVE OWNER ALL PERTINENT INFORMATION POSSESSED BY MANAGER AND REASONABLE
ASSISTANCE IN THE DEFENSE OR OTHER DISPOSITION THEREOF. FURTHERMORE, SHOULD ANY
CLAIMS, DEMANDS, SUITS OR OTHER LEGAL PROCEEDINGS BE MADE OR INSTITUTED BY ANY
PERSON AGAINST OR AFFECTING MANAGER WHICH ARISE OUT OF ANY OF THE MATTERS
RELATING TO THIS AGREEMENT OR OTHERWISE, OWNER SHALL NOTIFY MANAGER IMMEDIATELY
UPON BECOMING AWARE OF SAME AND OWNER SHALL GIVE MANAGER ALL PERTINENT
INFORMATION POSSESSED BY OWNER AND REASONABLE ASSISTANCE IN THE DEFENSE OR OTHER
DISPOSITION THEREOF.


 

Article 11.  Compensation

 


11.1         COMPENSATION.  OWNER SHALL PAY MANAGER, AND MANAGER SHALL ACCEPT AS
FULL COMPENSATION FOR MANAGER’S SERVICE IN MANAGING THE PROPERTY IN ACCORDANCE
WITH THIS AGREEMENT, THE MANAGEMENT FEE AND THE PAYROLL HANDLING FEE.  MANAGER
WILL HAVE NO RIGHT TO RECEIVE A MANAGEMENT FEE OR PAYROLL HANDLING FEE AFTER THE
EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT EXCEPT FOR FEES EARNED
THROUGH THE TERMINATION DATE BASED ON RENTS RECEIVED BY OR ON BEHALF OF OWNER OR
GROSS SALARIES ACCRUED BEFORE SUCH EXPIRATION OR EARLIER TERMINATION.  FINAL
PAYMENT TO MANAGER SHALL NOT BE DUE UNTIL A FINAL ACCOUNTING AS SET FORTH IN
SECTION 12.3 IS DELIVERED IN A FORM REASONABLY ACCEPTABLE TO OWNER AND MANAGER’S
OBLIGATIONS UNDER SECTION 12.4 ARE SATISFIED.  THE MANAGEMENT FEE FOR ANY
PARTIAL MONTH SHALL BE PRORATED BASED UPON THE NUMBER OF DAYS IN SUCH MONTH. 
THE PAYROLL HANDLING FEE FOR ANY PARTIAL MONTH SHALL BE BASED ON THE GROSS
SALARIES FOR SUCH PARTIAL MONTH.

 

27

--------------------------------------------------------------------------------


 

“Gross Salaries” for purposes of the Payroll Handling Fee computation will
consist of the gross salaries, wages and bonuses of employees of Manager
attributable to the Property, as and to the extent that such employee(s) are
listed on the Reimbursable Employee Expense Schedule as attributable to the
Property.

 

“Rents” for the purpose of the Management Fee computation will consist of all
amounts actually received in cash for the benefit of Owner from rental of space
in the Property or provision of services to tenants of the Property, including
vending machine collections and other forms of miscellaneous income relating to
the leasing of the Property, except that Rents shall not include:

 

(1)           Security deposits (unless such deposits have been applied as
rental income upon termination of a lease), utility deposits or other refundable
sums;

 

(2)           Funds received from tenants as reimbursement for utility expenses
paid by Owner;

 

(3)           Rents paid in advance (including additional rent payments such as
real estate taxes and common area maintenance charges) until the month in which
such payments are applied as rental;

 

(4)           Any interest or investment income;

 

(5)           Any proceeds from a financing, refinancing, sale, exchange or
condemnation of all or any portion of the Property or any other real or personal
property associated therewith;

 

(6)           The proceeds of any insurance, including rental loss or business
interruption insurance, and any other amounts paid to Owner on account of fire
or other casualty;

 

(7)           Capital contributions or loans made to Owner;

 

(8)           Any trade discounts and/or rebates received in connection with the
operation and maintenance of the Property or purchase of personal property
associated therewith; and

 

(9)           Any amounts received by or on behalf of Owner before the
Commencement Date.

 

Rents shall be adjusted from time to time to reflect any amounts received as
income from tenants which are subsequently reimbursed or credited to tenants due
to adjustments, and the Management Fee collected on account of such amounts
shall be adjusted accordingly.

 

Subject to Section 8.1, Manager will pay the Management Fee and Payroll Handling
Fee monthly from the Operating Account.  The Management Fee and Payroll Handling
Fee for each month will be paid no earlier than the fifteenth (15th) day of such
month.  If sufficient funds are not available in the Operating Account with
thirty (30) days of when the monthly Management

 

28

--------------------------------------------------------------------------------


 

Fee and/or Payroll Handing Fee is due, Manager shall invoice Owner for payment.

 

Article 12.  Termination

 


12.1         TERMINATION.  THE TERM OF THIS AGREEMENT WILL BE FOR A PERIOD OF
ONE (1) YEAR AND WILL BE RENEWED AUTOMATICALLY FOR SUCCESSIVE PERIODS OF ONE (1)
YEAR EACH, UNLESS WRITTEN NOTICE OF NON-RENEWAL IS GIVEN BY OWNER TO MANAGER AT
LEAST THIRTY (30) DAYS PRIOR TO THE END OF THE THEN-EXISTING TERM, OR BY MANAGER
TO OWNER AT LEAST SIXTY (60) DAYS PRIOR TO THE END OF THE THEN-EXISTING TERM. 
NOTWITHSTANDING THE FOREGOING, AND IN ADDITION TO THE PROVISIONS OF
SECTION 12.2, OWNER MAY TERMINATE THIS AGREEMENT:  (A) FOR CAUSE, IMMEDIATELY
UPON NOTICE AT ANY TIME, OR (B) WITHOUT CAUSE, BY GIVING MANAGER AT LEAST THIRTY
(30) DAYS’ PRIOR NOTICE IN WRITING, OR (C) IMMEDIATELY UPON PAYMENT BY OWNER TO
MANAGER OF A TERMINATION FEE EQUAL TO ONE (1) MONTH’S MANAGEMENT FEE (SUCH
MONTHLY FEE TO BE DETERMINED BY CALCULATING THE AVERAGE MONTHLY MANAGEMENT FEE
OVER THE PRIOR 12-MONTH PERIOD).  MANAGER MAY TERMINATE THIS AGREEMENT AT ANY
TIME WITH OR WITHOUT CAUSE BY GIVING OWNER AT LEAST NINETY (90) DAYS’ PRIOR
NOTICE IN WRITING.


 


12.2         TERMINATION WITHOUT NOTICE.


 


(A)           WITHOUT LIMITATION OF OWNER’S RIGHTS UNDER SECTION 12.1, UPON THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS, AT THE SOLE ELECTION OF
OWNER AND WITHOUT FURTHER NOTICE TO MANAGER, THIS AGREEMENT WILL BE DEEMED
TERMINATED:  (I) DISSOLUTION OR TERMINATION OF THE LEGAL EXISTENCE OF MANAGER,
WHETHER BY MERGER, CONSOLIDATION OR OTHERWISE; (II) TERMINATION OR SUSPENSION OF
MANAGER’S REAL ESTATE BROKERAGE LICENSE, IF SUCH LICENSE IS REQUIRED AS A
CONDITION TO THE PERFORMANCE OF MANAGER’S DUTIES HEREUNDER; (III) DEATH OR
INCAPACITY OF MANAGER, IF AN INDIVIDUAL; (IV) DEATH OR INCAPACITY OF ANY
INDIVIDUAL GENERAL PARTNER OF MANAGER, IF A PARTNERSHIP; (V) CESSATION ON
MANAGER’S PART TO DO BUSINESS; (VI) FAILURE OF MANAGER TO DEAL PROPERLY WITH AND
ACCOUNT FOR OWNER’S FUNDS; OR (VII) THE FILING OF PROCEEDINGS BY OR AGAINST
MANAGER OR ANY GENERAL PARTNER OR PARENT CORPORATION OF MANAGER FOR BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER RELIEF OF DEBTORS, OR ANY ASSIGNMENT FOR THE
BENEFIT OF THE CREDITORS OF MANAGER.


 


(B)           WITHOUT LIMITING OWNER’S RIGHTS UNDER SECTION 12.1 OR
SUBSECTION (A) ABOVE, AT OWNER’S SOLE ELECTION AND WITHOUT FURTHER NOTICE TO
MANAGER, THIS AGREEMENT SHALL TERMINATE UPON THE OCCURRENCE OF THE FOLLOWING
EVENTS WITH RESPECT TO THE PROPERTY:  (I) THE SALE OR CONVEYANCE OF THE
PROPERTY, WHETHER BY FORECLOSURE, SALE BY DEED-IN-LIEU OF FORECLOSURE, THE
ASSIGNMENT OF OWNER’S OWNERSHIP INTEREST TO ANY PURCHASER, LENDER OR ITS
DESIGNEE, OR OTHERWISE; (II) CONDEMNATION OF THE PROPERTY OR SUCH SUBSTANTIAL
PORTION OF THE PROPERTY THAT OWNER DETERMINES THAT THE REMAINDER CANNOT BE
OPERATED IN A COMMERCIALLY REASONABLE MANNER; OR (III) THE DESTRUCTION OF ALL OF
THE IMPROVEMENTS COMPRISING SUCH PROPERTY OR SUCH A SUBSTANTIAL PORTION THEREOF
THAT OWNER DETERMINES THAT THE REMAINDER THEREOF CANNOT CONTINUE TO BE OPERATED
IN A COMMERCIALLY REASONABLE MANNER, AND OWNER DETERMINES IN ITS SOLE DISCRETION
NOT TO REBUILD THE PROPERTY.

 

29

--------------------------------------------------------------------------------


 


12.3         FINAL ACCOUNTING.  UPON TERMINATION OF THIS AGREEMENT, MANAGER WILL
DELIVER TO OWNER THE FOLLOWING WITH RESPECT TO THE PROPERTY (“FINAL
ACCOUNTING”):


 


(A)           A FINAL ACCOUNTING, REFLECTING THE BALANCE OF INCOME AND EXPENSES
OF THE PROPERTY AS OF THE DATE OF TERMINATION OR WITHDRAWAL, TO BE DELIVERED
WITHIN THIRTY (30) DAYS AFTER SUCH TERMINATION;


 


(B)           ANY BALANCE OF ANY MONIES OF OWNER, PREPAID RENT OR TENANT
SECURITY DEPOSITS, OR BOTH, HELD BY MANAGER WITH RESPECT TO THE PROPERTY, TO BE
DELIVERED IMMEDIATELY UPON SUCH TERMINATION; AND


 


(C)           THE BOOKS AND RECORDS AND ALL OTHER RECORDS, CONTRACTS, LEASES,
TENANT CORRESPONDENCE, FILES, RECEIPTS FOR DEPOSITS, UNPAID BILLS AND OTHER
PAPERS, DOCUMENTS OR COMPUTER DISKS OR INFORMATION WHICH PERTAIN IN ANY WAY TO
THE PROPERTY, TO BE DELIVERED IMMEDIATELY UPON SUCH TERMINATION.


 


12.4         OBLIGATION TO VACATE:  ORDERLY TRANSITION.  UPON TERMINATION OF
THIS AGREEMENT, MANAGER PROMPTLY WILL VACATE ANY OFFICE SPACE PROVIDED BY OWNER
FOR THE LOCATION OF MANAGER’S PERSONNEL, AND WILL RESTORE ANY SUCH OFFICE SPACE
TO THE SAME CONDITION THAT IT WAS IN AT THE TIME SUCH SPACE WAS FIRST PROVIDED
TO MANAGER, OR TO SUCH BETTER CONDITION AS MAY HAVE EXISTED AT ANY TIME DURING
THE TERM OF THIS AGREEMENT, REASONABLE WEAR AND TEAR EXCEPTED.  UPON TERMINATION
OF THIS AGREEMENT, MANAGER WILL COOPERATE IN ALL RESPECTS IN ORDER TO EFFECT AN
ORDERLY TRANSITION OF THE MANAGEMENT FUNCTIONS TO A NEW MANAGER.  MANAGER’S
OBLIGATIONS UNDER SECTION 12.3 AND THIS SECTION 12.4 WILL SURVIVE TERMINATION OF
THIS AGREEMENT.


 

Article 13.  Subsidiaries and Affiliates

 


13.1         SUBSIDIARIES AND AFFILIATES.  MANAGER HAS SET FORTH ON EXHIBIT F
HERETO ALL AFFILIATES OF MANAGER WHICH MAY COMPETE IN THE STATE IN WHICH THE
PROPERTY IS LOCATED AS AT THE DATE OF THIS AGREEMENT.  MANAGER WILL PROMPTLY
NOTIFY OWNER OF ANY CHANGES OR ADDITIONS TO THE INFORMATION SET FORTH ON
EXHIBIT F.  ANY CONTRACT OR LEASE OF ANY KIND WHATSOEVER BETWEEN MANAGER AND ANY
AFFILIATE OF MANAGER WITH RESPECT TO THE PROPERTY WILL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF OWNER, WHICH APPROVAL MAY BE WITHHELD AT OWNER’S SOLE
DISCRETION.


 

Article 14.  Notices

 


14.1         NOTICES.


 


(A)           ALL NOTICES GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND, BY NATIONALLY RECOGNIZED OVERNIGHT EXPRESS DELIVERY SERVICE
(ALL CHARGES PREPAID) FOR NEXT DAY DELIVERY OR BY U.S. REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED (ALL POSTAGE PREPAID), ADDRESSED TO OWNER OR
MANAGER AT OWNER’S NOTICE ADDRESS OR MANAGER’S NOTICE ADDRESS, RESPECTIVELY.

 

30

--------------------------------------------------------------------------------


 


(B)           ANY NOTICE OR OTHER COMMUNICATION SENT OR PROVIDED ABOVE SHALL BE
DEEMED GIVEN (I) ON THE DATE OF DELIVERY, IF BY HAND OR (II) ON THE DATE MAILED,
IF SENT BY OVERNIGHT EXPRESS DELIVERY SERVICE OR U.S. REGISTERED OR CERTIFIED
MAIL.  SUCH NOTICE SHALL BE DEEMED RECEIVED ON THE DATE OF RECEIPT BY THE
ADDRESSEE OR THE DATE RECEIPT WOULD HAVE BEEN EFFECTUATED IF DELIVERY WERE NOT
REFUSED.  EACH PARTY HERETO MAY DESIGNATE A NEW NOTICE ADDRESS BY WRITTEN NOTICE
TO THE OTHER PARTIES IN ACCORDANCE WITH THIS SECTION 14.1.  THE INABILITY TO
DELIVER A NOTICE BECAUSE OF A CHANGE OF ADDRESS OF WHICH PROPER NOTICE WAS NOT
GIVEN SHALL BE DEEMED A REFUSAL OF SUCH NOTICE.


 

Article 15.  Certain Representations and Covenants

 


15.1         MANAGER REPRESENTATIONS.  MANAGER HEREBY REPRESENTS AND WARRANTS TO
OWNER AS FOLLOWS:


 


(A)           MANAGER HAS ALL LICENSES, PERMITS, AUTHORIZATIONS AND APPROVALS
NECESSARY TO ALLOW IT TO ENTER INTO THIS AGREEMENT AND PERFORM ITS DUTIES
HEREUNDER;


 


(B)           NEITHER MANAGER NOR, TO THE BEST OF MANAGER’S KNOWLEDGE, AFTER
REASONABLE INQUIRY, ANY OF ITS EMPLOYEES, HAS BEEN CONVICTED OF ROBBERY,
EXTORTION, EMBEZZLEMENT, FRAUD, GRAND LARCENY, BURGLARY, ARSON, A FELONY DRUG
OFFENSE, MURDER, RAPE, KIDNAPPING, PERJURY, ASSAULT WITH INTENT TO KILL, A
VIOLATION OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 OR ANY OTHER
FELONIES; AND


 


(C)           EXCEPT AS DISCLOSED ON EXHIBIT G, NEITHER MANAGER NOR ANY
AFFILIATE OF MANAGER IS ENGAGED IN CONNECTION WITH OR HAS AN INTEREST IN,
DIRECTLY OR INDIRECTLY, WHETHER AS AN OWNER, GROUND LESSEE, GROUND LESSOR,
MANAGER, LEASING AGENT, PARTNER, SHAREHOLDER, BENEFICIARY, TRUSTEE, OPTION
HOLDER, LENDER OR OTHERWISE, ANY PROPERTY THAT IS:  (I) SIMILAR TO THE PROPERTY;
AND (II) LOCATED WITHIN A ONE-QUARTER (¼) MILE RADIUS OF THE PROPERTY (A
“COMPETING PROPERTY”).  EXHIBIT G ACCURATELY SETS FORTH THE NATURE OF THE
INTEREST OF MANAGER OR ANY AFFILIATE OF MANAGER IN ANY COMPETING PROPERTY. 
NOTWITHSTANDING THE FOREGOING, MANAGER SHALL PROVIDE OWNER WITH A LIST, WHICH
LIST SHALL BE UPDATED BY MANAGER FROM TIME TO TIME IN THE EVENT OF ANY CHANGES,
OF ANY PROPERTY WHICH MANAGER OR ANY AFFILIATE OF MANAGER IS ENGAGED IN
CONNECTION WITH OR HAS AN INTEREST IN, DIRECTLY OR INDIRECTLY, WHETHER AS AN
OWNER, GROUND LESSEE, GROUND LESSOR, MANAGER, LEASING AGENT, PARTNER,
SHAREHOLDER, BENEFICIARY, TRUSTEE, OPTION HOLDER, LENDER OR OTHERWISE, THAT IS: 
(I) SIMILAR TO THE PROPERTY; AND (II) LOCATED WITHIN A FIVE MILE RADIUS OF THE
PROPERTY (“MANAGER’S OTHER PROPERTIES”).  ATTACHED AS EXHIBIT G-1 IS A LIST OF
MANAGER’S OTHER PROPERTIES AS OF THE DATE HEREOF.


 


15.2         NON-COMPETITION.  EXCEPT FOR THOSE PROPERTIES (IF ANY) SET FORTH ON
EXHIBIT G, MANAGER AGREES THAT, DURING THE TERM OF THIS AGREEMENT, NEITHER
MANAGER NOR ANY AFFILIATE OF MANAGER SHALL BE ENGAGED OR INTERESTED, DIRECTLY OR
INDIRECTLY, WHETHER AS AN OWNER, GROUND LESSEE, GROUND LESSOR, MANAGER, LEASING
AGENT, PARTNER, SHAREHOLDER, BENEFICIARY, TRUSTEE, OPTION HOLDER, LENDER OR
OTHERWISE, IN ANY COMPETING PROPERTY.  MANAGER ACKNOWLEDGES AND AGREES THAT

 

31

--------------------------------------------------------------------------------


 


THE FOREGOING COVENANT:  (A) IS A NECESSARY AND REASONABLE PROTECTION OF OWNER’S
INTEREST IN THE PROPERTY; (B) WILL NOT PREVENT MANAGER FROM EARNING A
LIVELIHOOD; AND (C) MAY BE ENFORCED BY INJUNCTION.


 

Article 16.  Miscellaneous

 


16.1         WORD MEANINGS.  WORDS SUCH AS “HEREIN,” “HEREINAFTER,” “HEREOF” AND
“HEREUNDER” WHEN USED IN REFERENCE TO THIS AGREEMENT, REFER TO THIS AGREEMENT AS
A WHOLE AND NOT MERELY TO A SUBDIVISION IN WHICH SUCH WORDS APPEAR, UNLESS THE
CONTEXT OTHERWISE REQUIRES.  THE SINGULAR SHALL INCLUDE THE PLURAL AND THE
MASCULINE GENDER SHALL INCLUDE THE FEMININE AND NEUTER, AND VICE VERSA, UNLESS
THE CONTEXT OTHERWISE REQUIRES.  THE WORD “INCLUDING” SHALL NOT BE RESTRICTIVE
AND SHALL BE INTERPRETED AS IF FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”


 


16.2         ASSIGNMENT.  WITHOUT OWNER’S PRIOR CONSENT, WHICH OWNER MAY
WITHHOLD IN ITS ABSOLUTE DISCRETION, MANAGER SHALL NOT TRANSFER, ASSIGN,
SUBCONTRACT OR DELEGATE ITS DUTIES UNDER THIS AGREEMENT, AND ANY ATTEMPTED
TRANSFER, ASSIGNMENT, SUBCONTRACT OR DELEGATION WITHOUT SUCH CONSENT SHALL BE OF
NO FORCE OR EFFECT.  THE SERVICES OF MANAGER HEREUNDER ARE PERSONAL IN NATURE.


 


16.3         BINDING PROVISIONS.  SUBJECT TO SECTION 16.2, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
THE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE RESPECTIVE
PARTIES HERETO.


 


16.4         NONDISCRIMINATION.  MANAGER WILL NOT DISCRIMINATE AGAINST ANY
EMPLOYEE OR APPLICANT FOR EMPLOYMENT BY MANAGER ON THE BASIS OF RACE, CREED,
COLOR, AGE, SEX, MARTIAL STATUS, SEXUAL ORIENTATION, OR NATIONAL ORIGIN. 
MANAGER WILL TAKE AFFIRMATIVE ACTION TO INSURE THAT APPLICANTS ARE EMPLOYED, AND
THAT EMPLOYEES ARE TREATED DURING EMPLOYMENT, WITHOUT REGARD TO THEIR RACE,
CREED, COLOR, AGE, SEX, MARTIAL STATUS, SEXUAL ORIENTATION, OR NATIONAL ORIGIN. 
SUCH ACTIONS SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FOLLOWING: (I)
EMPLOYMENT, UPGRADING, DEMOTION OR TRANSFER; (II) RECRUITMENT OR RECRUITMENT
ADVERTISING; (III) LAYOFF OR TERMINATION; (IV) RATES OF PAY OR FORMS OF
COMPENSATION; AND (V) SELECTION FOR TRAINING, INCLUDING APPRENTICESHIP.  MANAGER
AGREES TO POST IN CONSPICUOUS PLACES, AVAILABLE TO EMPLOYEES AND APPLICANTS FOR
EMPLOYMENT, NOTICES SETTING FORTH THE PROVISIONS OF THIS SECTION 16.4.

 

32

--------------------------------------------------------------------------------


 


16.5         APPLICABLE LAW.  THE INTERPRETATION, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS
OF THE STATE IN WHICH THE PROPERTY IS LOCATED WITHOUT REGARD TO ANY CHOICE OF
LAW PRINCIPLES.  ANY LEGAL PROCEEDINGS ARISING OUT OF ANY OF THE TRANSACTIONS OR
OBLIGATIONS CONTEMPLATED BY THIS AGREEMENT MAY BE BROUGHT IN THE STATE COURTS OF
THE COMMONWEALTH OF MASSACHUSETTS OR THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS.  THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY: 
(A) SUBMIT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO TAKE ANY AND ALL
FUTURE ACTION NECESSARY TO SUBMIT TO SUCH JURISDICTION; (B) WAIVE ANY OBJECTION
WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH COURTS; AND (C) WAIVE ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.


 


16.6         SEPARABILITY OF PROVISIONS.   THE PARTIES HERETO INTEND AND BELIEVE
THAT EACH PROVISION IN THIS AGREEMENT COMPORTS WITH ALL APPLICABLE LOCAL, STATE
AND FEDERAL LAWS AND JUDICIAL DECISIONS.  IF ANY PROVISION IN THIS AGREEMENT IS,
HOWEVER, FOUND BY A COURT OF LAW TO BE IN VIOLATION OF ANY APPLICABLE LOCAL,
STATE, OR FEDERAL LAW, STATUTE, ORDINANCE, ADMINISTRATIVE OR JUDICIAL DECISION,
OR PUBLIC POLICY, OR IF IN ANY OTHER RESPECT SUCH A COURT DECLARES ANY SUCH
PROVISION TO BE ILLEGAL, INVALID, UNLAWFUL, VOID OR UNENFORCEABLE AS WRITTEN,
THEN IT IS THE INTENT OF ALL PARTIES HERETO THAT, CONSISTENT WITH AND WITH A
VIEW TOWARDS PRESERVING THE ECONOMIC AND LEGAL ARRANGEMENTS AMONG THE PARTIES
HERETO AS EXPRESSED IN THIS AGREEMENT, SUCH PROVISION SHALL BE GIVEN FORCE AND
EFFECT TO THE FULLEST POSSIBLE EXTENT, AND THAT THE REMAINDER OF THIS AGREEMENT
SHALL BE CONSTRUED AS IF SUCH ILLEGAL, INVALID, UNLAWFUL, VOID, OR UNENFORCEABLE
PROVISION WERE NOT CONTAINED HEREIN, AND THAT THE RIGHTS, OBLIGATIONS, AND
INTERESTS OF THE PARTIES UNDER THE REMAINDER OF THIS AGREEMENT SHALL CONTINUE IN
FULL FORCE AND EFFECT.  EACH PROVISION OF THIS AGREEMENT SHALL BE CONSIDERED
SEPARABLE AND IF FOR ANY REASON ANY PROVISION OR PROVISIONS HEREIN ARE
DETERMINED TO BE INVALID, UNENFORCEABLE OR ILLEGAL UNDER ANY EXISTING OR FUTURE
LAW, SUCH INVALIDITY, UNENFORCEABILITY OR ILLEGALITY SHALL NOT IMPAIR THE
OPERATION OF OR AFFECT THOSE PORTIONS OF THIS AGREEMENT WHICH ARE VALID,
ENFORCEABLE AND LEGAL.


 


16.7         SECTION TITLES.  SECTION TITLES ARE FOR DESCRIPTIVE PURPOSES ONLY
AND SHALL NOT CONTROL OR ALTER THE MEANING OF THIS AGREEMENT AS SET FORTH IN THE
TEXT.


 


16.8         FURTHER ASSURANCES.  MANAGER AND OWNER SHALL EXECUTE AND DELIVER
SUCH FURTHER INSTRUMENTS AND DO SUCH FURTHER ACTS AND THINGS AS MAY REASONABLY
BE REQUIRED TO CARRY OUT THE INTENT AND PURPOSES OF THIS AGREEMENT.


 


16.9         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE SCHEDULES AND EXHIBITS
ATTACHED HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN, AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS OR AGREEMENTS BETWEEN THE PARTIES.  ALL EXHIBITS AND SCHEDULES
ARE INCORPORATED HEREIN BY REFERENCE AND CONSTITUTE A PART OF THIS AGREEMENT.


 


16.10       WAIVER.  THE FAILURE BY ANY PARTY HERETO TO INSIST UPON OR TO
ENFORCE ANY OF ITS RIGHTS SHALL NOT CONSTITUTE A WAIVER THEREOF, AND NOTHING
SHALL CONSTITUTE A WAIVER OF SUCH PARTY’S RIGHT TO INSIST UPON STRICT COMPLIANCE
WITH THE PROVISIONS HEREOF.  NO DELAY IN EXERCISING ANY RIGHT, POWER OR REMEDY
CREATED HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE

 

33

--------------------------------------------------------------------------------


 


OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY BY ANY SUCH PARTY PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY.  NO WAIVER BY ANY PARTY HERETO TO ANY BREACH OF OR DEFAULT IN ANY TERM
OR CONDITION OF THIS AGREEMENT SHALL CONSTITUTE A WAIVER OF OR ASSENT TO ANY
SUCCEEDING BREACH OF OR DEFAULT IN THE SAME OR ANY OTHER TERM OR CONDITION
HEREOF.  EACH PARTY HERETO MAY WAIVE THE BENEFIT OF ANY PROVISION OR CONDITION
FOR ITS BENEFIT CONTAINED IN THIS AGREEMENT, BUT ONLY IF SUCH WAIVER IS
EVIDENCED BY A WRITING SIGNED BY SUCH PARTY.


 


16.11       AGREEMENT IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE CONSIDERED AN ORIGINAL AND ALL
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT, BINDING UPON ALL OF THE PARTIES
HERETO, NOTWITHSTANDING THAT ALL OF THE PARTIES MAY NOT BE SIGNATORIES TO THE
SAME COUNTERPART.


 


16.12       ATTORNEYS’ FEES.  IN THE EVENT OF A JUDICIAL OR ADMINISTRATIVE
PROCEEDING OR ACTION BY ONE PARTY AGAINST THE OTHER PARTY WITH RESPECT TO THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER REASONABLE COSTS AND EXPENSES INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES, WHETHER AT THE INVESTIGATIVE, PRETRIAL,
TRIAL OR APPELLATE LEVEL, AND WHETHER IN ANY ARBITRATION OR BANKRUPTCY
PROCEEDING.  THE PREVAILING PARTY SHALL BE DETERMINED BASED UPON AN ASSESSMENT
OF WHICH PARTY’S MAJOR ARGUMENTS OR POSITIONS PREVAILED.


 


16.13       TIME PERIODS.  IN THE EVENT THE TIME FOR PERFORMANCE OF ANY
OBLIGATION HEREUNDER EXPIRES ON A DAY OTHER THAN A BUSINESS DAY, THE TIME FOR
PERFORMANCE SHALL BE EXTENDED TO THE NEXT DAY WHICH IS A BUSINESS DAY.


 


16.14       MODIFICATION OF AGREEMENT.  NO MODIFICATION OF THIS AGREEMENT SHALL
BE DEEMED EFFECTIVE UNLESS IN WRITING AND SIGNED BY ALL OF THE PARTIES HERETO.


 


16.15       TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.


 


16.16       CONSTRUCTION OF AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED
MORE STRICTLY AGAINST ONE PARTY THAN AGAINST THE OTHER MERELY BY VIRTUE OF THE
FACT THAT IT MAY HAVE BEEN PREPARED PRIMARILY BY COUNSEL FOR ONE OF THE
PARTIES.  NO PROVISION OF THIS AGREEMENT SHALL RUN TO THE BENEFIT OF OR BE
ENFORCEABLE BY ANY PARTY OTHER THAN THE PARTIES HERETO AND THEIR PERMITTED
SUCCESSORS OR ASSIGNS.


 


16.17       CONSENT AND APPROVALS.  OWNER’S CONSENTS OR APPROVALS MAY BE GIVEN
ONLY IN WRITING AND ONLY BY REPRESENTATIVES OF OWNER FROM TIME TO TIME
DESIGNATED IN WRITING BY OWNER.


 


16.18       USE OF OWNER’S NAME PROHIBITED.  WITHOUT OWNER’S PRIOR APPROVAL,
WHICH OWNER MAY WITHHOLD IN ITS ABSOLUTE DISCRETION, MANAGER WILL NOT USE THE
NAME OF OWNER OR ANY OWNER RELATED ENTITY, OR ANY DERIVATION THEREOF, IN ANY
MANNER WHATSOEVER.


 


16.19       EXCULPATION.  MANAGER, AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER
MANAGER,

 

34

--------------------------------------------------------------------------------


 


SHALL LOOK SOLELY TO OWNER’S INTEREST IN THE PROPERTY FOR THE SATISFACTION OF
ANY CLAIM NOW EXISTING OR HEREAFTER ARISING OR ACCRUING AGAINST THE OWNER, AND
IN NO EVENT SHALL (A) OWNER BE LIABLE FOR ANY DEFICIENCY OR (B) ANY OTHER OWNER
RELATED ENTITY EVER HAVE ANY LIABILITY HEREUNDER.


 


16.20       CONFIDENTIALITY.  MANAGER AND ITS EMPLOYEES AND AGENTS AGREE TO KEEP
ALL INFORMATION RELATED TO THE PROPERTY AND OWNER CONFIDENTIAL, EXCEPT TO THE
EXTENT NECESSARY TO CARRY OUT MANAGER’S OBLIGATIONS UNDER THIS AGREEMENT OR AS
MAY BE REQUIRED BY LAW.


 


16.21       NO JOINT VENTURE.  NOTHING IN THIS AGREEMENT OR IN THE PERFORMANCE
OF ANY OBLIGATIONS HEREUNDER SHALL BE DEEMED TO CREATE ANY PARTNERSHIP, JOINT
VENTURE OR SIMILAR RELATIONSHIP BETWEEN OWNER AND MANAGER.


 

[Remainder of page intentionally blank]

 

35

--------------------------------------------------------------------------------


 

Part III - Manager as Leasing Agent

 

Owner and Manager further agree as follows, with the terms of this Part III
being deemed to supersede any inconsistent terms contained in Part II:

 

1.             Owner hereby retains Manager as Owner’s exclusive leasing agent
in connection with the Property.  Manager represents and warrants to Owner that
Manager has all licenses and similar qualifications necessary to the performance
of its leasing services hereunder.

 

2.             The names of the individuals who shall have primary
responsibility for Manager’s leasing services hereunder are set forth on the
schedule hereto entitled “Leasing Agent” (the “Leasing Agents”).

 

3.             In addition to its duties under Part II of this Agreement,
Manager shall use its best efforts to lease space at the Property to desirable
tenants at the highest possible net effective rents and otherwise in accordance
with the Approved Annual Business Plan.  Manager shall perform its leasing
responsibilities hereunder in accordance with the standards and practices of
prudent and qualified leasing agents that act as leasing agents for properties
similar to the Property on behalf of institutional owners or investors.  Without
limiting the generality of the foregoing, Manager’s responsibilities as leasing
agent shall include the following:  (a) subject to the provisions of the
Approved Annual Business Plan or as otherwise approved by Owner, Manager shall,
at Owner’s expense, conduct such advertising, marketing and promotion of the
Property as is necessary for the successful leasing of the Property; (b) Manager
shall diligently investigate and pursue all prospective tenants and shall
conduct such canvassing and other solicitations as are necessary in connection
with the leasing of the Property; (c) Manager shall participate, at the
direction of Owner, in lease negotiations; and (d) Manager shall investigate the
creditworthiness and desirability of all proposed tenants and shall prepare a
lease and tenant credit analysis for each proposed lease.

 

4.             Manager shall always give priority to the leasing of space at the
Property that is at least equal to the priority given by Manager to any property
listed on Exhibit G or any other Competing Property.  Manager shall under no
circumstances induce tenants of the Property to move to space at any property
listed on Exhibit G or any other Competing Property.

 

5.             Notwithstanding anything to the contrary in this Agreement,
unless otherwise approved by Owner:  (a) Manager shall not negotiate with any
prospective tenant for the lease of space at the Property at a net effective
rent below that provided for in the Approved Annual Business Plan; (b) all
leases of space at the Property shall be on a standard form of lease approved by
Owner; and (d) all leases shall be consistent with the Approved Annual Business
Plan.

 

6.             Other than the Management Fee and Payroll Handling Fee, Manager
shall not receive any compensation for its leasing services.

 

7.             If Owner is contacted directly by any prospective tenant of the
Property, Owner shall refer such tenant to Manager.

 

[Remainder of page intentionally blank]

 

36

--------------------------------------------------------------------------------


 

 

OWNER:

 

 

 

BC-BAINBRIDGE BAY POINTE LLC, a Delaware
limited liability company

 

 

 

By:

BCMR Jacksonville LLC, a Delaware limited
liability company, a member duly authorized

 

 

 

 

By:

Boston Capital Real Estate Investment
Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

 

 

By:

/s/ Marc N. Teal

 

 

 

 

 

Marc N. Teal, Treasurer

 

 

 

 

 

MANAGER:

 

 

 

STEVEN D. BELL AND COMPANY, a North Carolina
corporation

 

 

 

 

 

By:

/s/ Walt Lamperski

 

 

 

Walt Lamperski, Senior Vice President

 

--------------------------------------------------------------------------------